Exhibit 10.3

SVB FINANCIAL GROUP

401(k) AND EMPLOYEE STOCK OWNERSHIP PLAN

As Amended and Restated

Effective January 1, 2009

(Including amendments through January 1, 2010)



--------------------------------------------------------------------------------

SVB Financial Group 401(k) and Employee Stock Ownership Plan

As Amended and Restated Effective January 1, 2009

SVB Financial Group (previously known as Silicon Valley Bancshares) previously
established the Silicon Valley Bancshares Employee Stock Ownership Plan,
intended to constitute a qualified stock bonus plan, as described in Code
section 401(a), and the Silicon Valley Bank 401(k) Plan, intended to constitute
a qualified profit sharing plan as described in Code section 401(a), including a
qualified cash or deferred arrangement, as described in Code section 401(k),
effective January 1, 1989 and January 1, 1985, respectively. Each plan together
with its related trust was established for the exclusive benefit of eligible
employees of the Company and its participating affiliates.

Effective March 1, 1995, the Silicon Valley Bancshares Employee Stock Ownership
Plan was merged into the Silicon Valley Bank 401(k) Plan and the merged plan was
restated and renamed the Silicon Valley Bank 401(k) and Employee Stock Ownership
Plan (the “Plan”). The Plan is intended to constitute a qualified profit sharing
plan, as described in Code section 401(a), which includes a qualified cash or
deferred arrangement, as described in Code section 401(k), and an employee stock
ownership plan under Code Section 4975(e)(7).

The Plan was previously amended and restated, effective January 1, 2000. The
Plan was amended and restated effective January 1, 2001 to comply with the
qualification requirements as amended by the Uniformed Services Employment and
Reemployment Rights Act of 1994 (USERRA), the Uruguay Round Agreements Act
(GATT), the Small Business Job Protection Act of 1996 (SBJPA), the Taxpayer
Relief Act of 1997 (TRA ‘97), and the Restructuring and Reform Act of 1998 (RRA
‘98), (collectively, “GUST”). The Plan was amended and restated effective
January 1, 2002, to comply with certain provisions of the Economic Growth and
Tax Relief Reconciliation Act of 2001 (“EGTRRA”), to incorporate certain changes
requested by the Internal Revenue Service in connection with issuance of a
favorable determination letter, to add matching contributions, and – effective
January 1, 2003 – to merge the Silicon Valley Bank Money Purchase Pension Plan
with and into the Plan. The Plan also was amended effective January 1, 2003, to
add an additional matching contribution. The Plan was amended and restated
effective January 1, 2005 and renamed the Plan the SVB Financial Group 401(k)
and Employee Stock Ownership Plan. A discretionary profit sharing feature also
was added. The Plan was amended effective January 1, 2006 to add certain
conditions to the additional company matching contribution. Finally, the Plan
was amended effective June 30, 2008 to add an automatic enrollment feature.

Effective January 1, 2009, except as otherwise set forth herein, the Plan is
amended and restated in its entirety to incorporate interim amendments and to
make such other changes as the Company deemed appropriate.

The Plan is intended to comply in form and operation the Code and applicable
regulations. To the extent that the Plan, as set forth below, is subsequently
determined to be insufficient to comply with the Code and applicable
regulations, the Plan shall be amended to so comply.

 

Signed:  

 

    SVB Financial Group       By:  

 

      Title:  

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page

1.

   DEFINITIONS    1

2.

   ELIGIBILITY    10

3.

   PARTICIPANT CONTRIBUTIONS    10

4.

   ROLLOVERS AND TRANSFERS FROM OTHER QUALIFIED PLANS    13

5.

   EMPLOYER CONTRIBUTIONS    14

6.

   ACCOUNTING    16

7.

   INVESTMENT FUNDS AND ELECTIONS    18

8.

   VESTING & FORFEITURES    19

9.

   PARTICIPANT LOANS    21

10.

   IN-SERVICE WITHDRAWALS    23

11.

   DISTRIBUTIONS ONCE EMPLOYMENT ENDS OR BY REASON OF A PARTICIPANT’S REQUIRED
BEGINNING DATE    27

12.

   ADP AND ACP TESTS    37

13.

   MAXIMUM CONTRIBUTION AND BENEFIT LIMITATIONS    41

14.

   TOP HEAVY RULES    41

15.

   PLAN ADMINISTRATION    43

16.

   MANAGEMENT OF INVESTMENTS    45

17.

   TRUST ADMINISTRATION    49

18.

   RIGHTS, PROTECTION, CONSTRUCTION AND JURISDICTION    51

19.

   AMENDMENT, MERGER, DIVESTITURES AND TERMINATION    54



--------------------------------------------------------------------------------

1. DEFINITIONS

When capitalized, the words and phrases below have the following meanings unless
different meanings are clearly required by the context:

1.1 Account. The records maintained for purposes of accounting for a
Participant’s interest in the Plan. “Account” may refer to one or all of the
following accounts which have been created on behalf of a Participant to hold
specific types of Contributions under the Plan or predecessor plans as merged
herein as of the Effective Date:

(a) “Employee Account.” An account created to hold Employee Contributions.

(b) “Rollover Account.” An account created to hold Rollover Contributions.

(c) “Prior ESOP Rollover Account.” An account created to hold amounts
representing Rollover Contributions contributed to the Silicon Valley Bancshares
Employee Stock Ownership Plan.

(d) “Company Match Account.” An account created to hold Company Match
Contributions for periods commencing on or after March 1, 1995.

(e) “Money Purchase Pension Account.” An account created to hold Money Purchase
Pension Contributions made to the Silicon Valley Bank Money Purchase Pension
Plan prior to January 1, 2003.

(f) “Prior Match Account.” An account created to hold Company Match
Contributions for periods commencing prior to March 1, 1995.

(g) “ESOP Account.” An account created to hold ESOP Contributions.

(h) “Profit Sharing Account.” An account created to hold Profit Sharing
Contributions for periods commencing on or after January 1, 2005.

1.2 “ACP” or “Average Contribution Percentage.” The percentage calculated in
accordance with Section 12.1.

1.3 “Administrator.” The Company, which may delegate all or a portion of the
duties of the Administrator under the Plan to a Committee in accordance with
Section 15.6.

1.4 “ADP” or “Average Deferral Percentage.” The percentage calculated in
accordance with Section 12.1.

1.5 “Beneficiary.” The person or persons who is to receive benefits after the
death of the Participant pursuant to the “Beneficiary Designation” paragraph in
Section 11, or as a result of a QDRO. For purposes of Section 11.12, Beneficiary
shall mean the person or persons who is to receive benefits after the death of
the Participant pursuant to the “Beneficiary Designation” paragraph in
Section 11 and is the designated Beneficiary under section 401(a)(9) of the Code
and Section 1.401(a)(9)-1, Q&A-4 of the Treasury Regulations.

 

1

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

1.6 “Break in Service.” The fifth anniversary (or sixth anniversary if absence
from employment was due to a Parental Leave) of the date on which a
Participant’s employment ends.

1.7 “Code.” The Internal Revenue Code of 1986, as amended. Reference to any
specific Code section shall include such section, any valid regulation
promulgated thereunder, and any comparable provision of any future legislation
amending, supplementing or superseding such section.

1.8 “Committee.” If applicable, the committee which has been appointed by the
Company to administer the Plan in accordance with Section 15.6.

1.9 “Company.” SVB Financial Group or any successor by merger, purchase or
otherwise.

1.10 “Company Stock.” Shares of common stock of SVB Financial Group, its
predecessor(s), or its successors or assigns, or any corporation with or into
which said corporation may be merged, consolidated or reorganized, or to which a
majority of its assets may be sold.

1.11 “Compensation.” Compensation means the definition of Compensation in Code
section 415(c)(3), which shall include the sum of a Participant’s Taxable Income
and salary reductions, if any, pursuant to Code section 125, 132(f)(4),
402(g)(3), 402(h)(1)(B), 403(b), or 457.

In addition the following special rules shall apply:

(a) For purposes of determining ADP and ACP, Compensation shall be limited to
amounts paid to an Eligible Employee while a Participant.

(b) For purposes of determining HCEs and key employees and for purposes of
Sections 13.2 and 14.2, Compensation for the entire Plan Year shall be used.

(c) The annual Compensation of each Participant taken into account for any Plan
Year shall not exceed $245,000 or, if greater, the maximum dollar amount
specified in Code section 401(a)(17), as adjusted for increases in the
cost-of-living in accordance with section 401(a)(17)(B). The cost-of-living
adjustment in effect for a calendar year applies to any determination period
beginning in such calendar year. If a determination period consists of fewer
than 12 months, the annual Compensation limit is an amount equal to the
otherwise applicable annual Compensation limit multiplied by a fraction, the
numerator of which is the number of months in the short determination period,
and the denominator of which is 12.

(d) For purposes of applying the limitations on Annual Additions described in
section 13.2(b), Compensation paid to an Employee by the later of 2 1/2 months
after such Employee’s termination of employment or the end of the limitation
year that includes the date of

 

2

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

termination of employment is included in Compensation for the limitation year
if, absent such termination, such Compensation would have been paid to the
Employee while the Employee continued in employment with the Employer and such
Compensation is regular payment for services during the Employee’s regular
working hours, services outside the Employee’s regular working hours (such as
overtime or shift differential), commissions, bonuses, or other similar pay.

1.12 “Contribution.” An amount contributed to the Plan by the Employer or an
Eligible Employee, and allocated by contribution type to Participants’ Accounts,
as described in Section 1.1. Specific types of contribution include:

(a) “Employee Contribution.” An amount contributed by an eligible Participant in
conjunction with his or her salary deferral election pursuant to Section 3.1
which shall be treated as made by the Employer on an eligible Participant’s
behalf.

(b) “Rollover Contribution.” An amount contributed by an Eligible Employee which
originated from another employer’s or an Employer’s qualified plan.

(c) “Company Match Contribution.” An amount contributed by the Employer on an
eligible Participant’s behalf based upon the amount contributed by the eligible
Participant.

(d) “ESOP Contribution.” An amount contributed by the Employer on an eligible
Participant’s behalf and allocated on a pay based formula.

(e) “Money Purchase Pension Contribution.” An amount contributed by the Employer
to the Silicon Valley Bank Money Purchase Pension Plan prior to January 1, 2003.

(f) “Profit Sharing Contribution.” An amount contributed by the Employer on an
eligible Participant’s behalf and allocated in accordance with Section 5.3(b).

1.13 “Contribution Dollar Limit.” The dollar limit placed on each Participant’s
Employee Contributions, under Section 402(g) of the Code in effect for such
taxable year, except to the extent permitted under Section 3.1(b) and
Section 414(v) of the Code, if applicable. For purposes of this Section, a
Participant’s Employee Contributions shall include (i) any employer contribution
under a qualified cash or deferred arrangement (as defined in Code section
401(k)) to the extent not includible in gross income for the taxable year under
Code section 402(e)(3) (determined without regard to Code section 402(g)),
(ii) any employer contribution to the extent not includible in gross income for
the taxable year under Code section 402(h)(1)(B) (determined without regard to
Code section 402(g)), (iii) any employer contribution to purchase an annuity
contract under Code section 403(b) under a salary reduction agreement (within
the meaning of Code section 3121(a)(5)(D)) and (iv) any elective employer
contribution under Code section 408(p)(2)(A)(i).

1.14 “Conversion Period.” The period of converting the prior accounting system
of this Plan and the Trust, if such Plan and Trust were in existence prior to
the Effective Date, or the prior accounting system of any plan and trust which
is merged into the Plan and the Trust subsequent to the Effective Date, to the
accounting system described in Section 6.

 

3

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

1.15 “Direct Rollover.” An Eligible Rollover Distribution that is paid directly
to an Eligible Retirement Plan for the benefit of a Distributee.

1.16 “Disability.” A Participant’s mental or physical disability which qualifies
the Participant for benefits under the Company’s long-term disability plan.

1.17 “Distributee.” An Employee or former Employee, the surviving spouse of an
Employee or former Employee and a spouse or former spouse of an Employee or
former Employee determined to be an alternate payee under a QDRO. For the
limited purpose of a Direct Rollover made on behalf of a non-spouse Beneficiary
after December 31, 2009, the term Distributee also includes such non-spouse
Beneficiary.

1.18 “Early Retirement Date.” The date of a Participant’s 55th birthday and
completion of 10 Years of Vesting Service.

1.19 “Effective Date.” The date upon which the provisions of this document
become effective. The effective date of this amendment and restatement is
January 1, 2009, unless stated otherwise. In general, the provisions of this
document only apply to Participants who are Employees on or after the Effective
Date. However, investment and distribution provisions apply to all Participants
with Account balances to be invested or distributed after the Effective Date.

1.20 “Eligible Employee.” An Employee of an Employer, except any Employee:

(a) who has not attained age eighteen (18);

(b) who is classified as an Intern;

(c) whose compensation and conditions of employment are covered by a collective
bargaining agreement to which an Employer is a party unless the agreement calls
for the Employee’s participation in the Plan;

(d) who is treated as an Employee because he or she is a Leased Employee,
independent contractor, consultant or employee of a third party employment
agency or is classified as such by the Employer for whom such services are
performed (whether or not such classification is upheld upon governmental or
judicial review);

(e) who is a nonresident alien who (i) either receives no earned income (within
the meaning of Code section 911(d)(2)), from sources within the United States
under Code section 861(a)(3); or (ii) receives such earned income from such
sources within the United States but such income is exempt from United States
income tax under an applicable income tax convention.

(f) who is classified as a Foreign-based Employee; or

(g) who is classified as an International Transfer.

 

4

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

An individual’s status as an Eligible Employee shall be determined by the
Employer pursuant to the foregoing provisions, and such determination shall be
binding and conclusive on all persons.

Notwithstanding any provision of this Plan to the contrary, an individual who is
not participating in this Plan because the individual is classified as a Leased
Employee, as defined herein, on the personnel records of the Employer, and who
is reclassified by any governmental entity as an employee described under
section 3121 of the Code, shall not, solely by reason of such reclassification,
become eligible on a retroactive basis or a prospective basis to participate in
this Plan.

1.21 “Eligible Retirement Plan.” Any of the following that accepts a
Distributee’s Eligible Rollover Distribution: an individual retirement account
described in Code section 408(a), an individual retirement annuity described in
Code section 408(b), an annuity plan described in Code section 403(a), an
annuity contract described in Section 403(b) of the Code, a qualified trust
described in Code section 401(a), a Roth IRA described in Section 408A(b) of the
Code (effective for distributions made after December 31, 2007), or an eligible
plan under Section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and which agrees to separately account for amounts
transferred into such plan from this plan. Effective for distributions made
after December 31, 2009, an Eligible Retirement Plan also shall mean an
individual retirement plan described in Section 408(a) or (b) of the Code
established on behalf of a designated Beneficiary other than a Participant’s
spouse that would be treated as an inherited individual retirement plan pursuant
to Section 402(c)(11) of the Code.

1.22 “Eligible Rollover Distribution.” A distribution of all or any portion of
the balance to the credit of a Distributee, excluding (i) a distribution that is
one of a series of substantially equal periodic payments (not less frequently
than annually) made for the life (or life expectancy) of the Distributee or the
joint lives (or joint life expectancies) of the Distributee and the
Distributee’s designated Beneficiary, or for a specified period of ten years or
more; (ii) a distribution to the extent such distribution is required under Code
section 401(a)(9); (iii) the portion of a distribution that is not includible in
gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to Employer securities); and (iv) Hardship withdrawal
amounts withdrawn from a Participant’s Employee Account.

1.23 “Employee.” An individual who is:

(a) directly employed by any Related Company and for whom any income for such
employment is subject to withholding of income or social security taxes, or

(b) a Leased Employee.

1.24 “Employer.” The Company and any Related Company which adopts this Plan with
the approval of the Company.

 

5

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

1.25 “ERISA.” The Employee Retirement Income Security Act of 1974, as amended.
Reference to any specific section shall include such section, any valid
regulation promulgated thereunder, and any comparable provision of any future
legislation amending, supplementing or superseding such section.

1.26 “Foreign-based Employee.” An individual classified by the Company as a
“Foreign-based Employee.”

1.27 “Forfeiture Account.” An account holding amounts forfeited by Participants
who have left the Employer, invested in interest bearing deposits of the
Trustee, pending disposition as provided in this Plan and the Trust and as
directed by the Administrator.

1.28 “Hardship” means the immediate and heavy financial need of a Participant,
as determined in a uniform and nondiscriminatory basis by the Company in
accordance with Section 10.6 and as may be further clarified by rules or
regulations issued by the Secretary of the Treasury or the Internal Revenue
Service.

1.29 “HCE” or “Highly Compensated Employee.” An Employee described as a Highly
Compensated Employee in Section 12.

1.30 “Ineligible.” The Plan status of an individual during the period in which
he or she is (1) an Employee of a Related Company which is not then an Employer,
(2) an Employee, but not an Eligible Employee, or (3) not an Employee.

1.31 “Intern.” An individual classified by an Employer’s human resources
department as an “Intern”.

1.32 “International Transfer.” An individual classified by the Company as an
“International Transfer.”

1.33 “Investment Fund” or “Fund.” An investment fund as described in
Section 16.2.

1.34 “Leased Employee.” An individual, not otherwise an Employee, who, pursuant
to an agreement between a Related Company and a leasing organization, has
performed, on a substantially full-time basis, for a period of at least 12
months, services under the primary direction or control of the Related Company,
unless:

(a) the individual is covered by a money purchase pension plan maintained by the
leasing organization and meeting the requirements of Code section 414(n)(5)(B),
and

(b) such individuals do not constitute more than 20% of all Non-Highly
Compensated Employees of all Related Companies (within the meaning of Code
section 414(n)(5)(C)(ii)).

1.35 “Leave of Absence.” A period during which an individual is deemed to be an
Employee, but is absent from active employment, provided that the absence:

(a) was authorized by a Related Company; or

 

6

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

(b) was due to military service in the United States armed forces and the
individual returns to active employment within the period during which he or she
retains employment rights under federal law.

1.36 “Loan Account.” The record maintained for purposes of accounting for a
Participant’s loan and payments of principal and interest thereon.

1.37 “NHCE” or “Non-Highly Compensated Employee.” An Employee described as a
Non-Highly Compensated Employee in Section 12.

1.38 “Normal Retirement Date.” The date of a Participant’s 62nd birthday.

1.39 “Owner.” A person with an ownership interest in the capital, profits,
outstanding stock or voting power of a Related Company within the meaning of
Code section 318 or 416 (which exclude indirect ownership through a qualified
plan).

1.40 “Parental Leave.” The period of absence from work by reason of pregnancy,
the birth of an Employee’s child, the placement of a child with the Employee in
connection with the child’s adoption, or caring for such child immediately after
birth or placement as described in Code section 410(a)(5)(E).

1.41 “Participant.” An Eligible Employee who begins to participate in the Plan
after completing the eligibility requirements as described in Section 2.1 or
such eligibility requirements as were in effect prior to the Effective Date
under this Plan or predecessor plans as merged herein as of the Effective Date.
An Eligible Employee who makes a Rollover Contribution prior to completing the
eligibility requirements as described in Section 2.1 shall also be considered a
Participant, except that he or she shall not be considered a Participant for
purposes of provisions related to Contributions, other than a Rollover
Contribution, until he or she completes the eligibility requirements as
described in Section 2.1. A Participant’s participation continues until his or
her employment with all Related Companies ends and his or her Account is
distributed or forfeited.

1.42 “Pay.” All cash compensation paid to an Eligible Employee by an Employer
while a Participant during the current period. Pay excludes: (i) amounts
realized from the exercise of a nonqualified stock option, (ii) amounts realized
when restricted stock is no longer subject to a substantial risk of forfeiture,
(iii) amounts realized from the disposition of a qualified stock option and
(iv) reimbursements or other expense allowances, cash and non-cash fringe
benefits, moving expenses, deferred compensation and welfare benefits.

Pay shall include amounts that are not includible in gross income of the
Participant by reason of Section 132(f) of the Code. Pay shall be determined
further by including amounts contributed by an Employer pursuant to Code
sections 125 and 402(e)(3), except that for purposes of Profit Sharing
Contributions and ESOP Contributions, “excluding amounts” shall be substituted
for the preceding reference to “including amounts.” Pay is limited to $245,000
(as adjusted for the cost of living pursuant to Code sections 401(a)(17) and
415(d)) per Plan Year.

 

7

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

1.43 “Period of Employment.” The period beginning on the date an Employee first
performs an hour of service and ending on the date his or her employment ends.
Employment ends on the date the Employee quits, retires, is discharged, dies or
(if earlier) the first anniversary of his or her absence for any other reason.
The period of absence starting with the date an Employee’s employment
temporarily ends and ending on the date he or she is subsequently reemployed is
(1) included in his or her Period of Employment if the period of absence does
not exceed one year, and (2) excluded if such period exceeds one year.

Period of Employment includes the period prior to a Break in Service.

An Employee’s service with a predecessor or acquired company shall only be
counted in the determination of his or her Period of Employment for eligibility
and/or vesting purposes if (1) the Company directs that credit for such service
be granted, or (2) a qualified plan of the predecessor or acquired company is
subsequently maintained by any Employer or Related Company.

1.44 “Plan.” The SVB Financial Group 401(k) and Employee Stock Ownership Plan
set forth in this document, as from time to time amended. (Prior to January 1,
2005, the Plan was known as the Silicon Valley Bank 401(k) and Employee Stock
Ownership Plan.)

1.45 “Plan Year.” The annual accounting period of this Plan and the Trust which
ends on each December 31.

1.46 “QDRO.” A domestic relations order that the Administrator has determined to
be a qualified domestic relations order within the meaning of Code section
414(p).

1.47 “Reduction in Force.” An Employer sponsored program developed to reduce
force on a permanent basis.

1.48 “Related Company.” With respect to any Employer, that Employer and any
corporation, trade or business which is, together with that Employer, a member
of the same controlled group of corporations, a trade or business under common
control, or an affiliated service group within the meaning of Code sections
414(b), (c), (m) or (o) and except that for purposes of Section 13 “within the
meaning of Code sections 414(b), (c), (m) or (o), as modified by Code section
415(h)” shall be substituted for the preceding reference to “within the meaning
of Code section 414(b), (c), (m) or (o).”

1.49 “Required Beginning Date.” The latest date benefit payments shall commence
to a Participant which date shall be:

(1) with regard to a Participant who is not a 5-percent Owner, the April 1 that
next follows the later of (i) the calendar year in which the Participant
attained age 70 1/2, or (ii) the calendar year in which the Participant
terminates employment with all Related Companies; and

(2) with regard to a Participant who is a 5-percent Owner, the April 1 that next
follows the calendar year in which the Participant attains age 70 1/2.

 

8

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

A Participant shall be considered a 5-percent Owner for this purpose if such
Participant is a 5-percent Owner with respect to the Plan Year ending in the
calendar year in which the Participant attains age 70 1 /2.

1.50 “Settlement Date.” For each Trade Date, the Trustee’s next business day.

1.51 “Spousal Consent.” The written consent given by a spouse to a Participant’s
election or waiver of a specified form of benefit or Beneficiary designation.
The spouse’s consent must acknowledge the effect on the spouse of the
Participant’s election, waiver or designation, and be duly witnessed by a Plan
representative or notary public. Spousal Consent shall be valid only with
respect to the spouse who signs the Spousal Consent and only for the particular
choice made by the Participant which requires Spousal Consent. A Participant may
revoke (without Spousal Consent) a prior election, waiver or designation that
required Spousal Consent at any time before payments begin. Spousal Consent also
means a determination by the Administrator that there is no spouse, the spouse
cannot be located, or such other circumstances as may be established by
applicable law.

1.52 “Sweep Account.” The subsidiary Account for each Participant through which
all transactions are processed, which is invested in interest bearing deposits
of the Trustee.

1.53 “Sweep Date.” The cut off date and time for receiving instructions for
transactions to be processed on the next Trade Date.

1.54 “Taxable Income.” Compensation in the amount reported by the Employer or a
Related Company as “Wages, tips, other compensation” on Form W-2, or any
successor method of reporting under Code section 6041(d).

1.55 “Trade Date.” Each day the Investment Funds are valued, which is normally
every day the assets of such Funds are traded.

1.56 “Trust.” The legal entity created by those provisions of this document
which relate to the Trustee. The Trust is part of the Plan and holds the Plan
assets that are comprised of the aggregate of Participants’ Accounts, any
unallocated funds invested in deposit or money market type assets pending
allocation to Participants’ Accounts or disbursement to pay Plan fees and
expenses and the Forfeiture Account. The Trust also includes the interests of
the Plan in any master trust established pursuant to Section 17.2.

1.57 “Trustee.” The Fidelity Management Trust Company, a Massachusetts trust
company, having an office at 82 Devonshire Street, Boston, MA 02109.

1.58 “USERRA.” The Uniformed Services Employment and Reemployment Rights Act of
1994, as amended.

1.59 “Year of Vesting Service.” A 12-month Period of Employment. An Employee
will be credited with all Years of Vesting Service unless a Year of Vesting
Service may be disregarded under Section 8.4(c) of this Plan.

 

9

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

In addition, Years of Vesting Service shall be calculated as follows if (and
only if) it would be of benefit to the Employee:

(a) For service from January 1, 1995, each 12 month Period of Employment;

(b) For the period before January 1, 1995, a 12 consecutive month period ending
on the anniversary of the date an individual became an Employee, or as that date
may be adjusted as a result of his or her termination of employment with all
related Companies and subsequent rehire as an Employee, in which an Employee is
credited with at least 1,000 hours of service, as such term was defined for this
purpose prior to January 1, 1995.

Years of Vesting Service shall include service credited prior to January 1,
1985. Subject to the provisions of Section 8.4(c), any Employee who is, or
previously was, a Leased Employee shall be credited with a Year of Vesting
Service to the extent required under Treas. Reg. § 1.411(a)-5(b)(3)(iv)(B).

2. ELIGIBILITY

2.1 Eligibility. Each Eligible Employee may become a Participant by making an
employee contribution election as described in Section 3.1 herein. Each Employee
who becomes an Eligible Employee after June 30, 2008 and who does not make an
election as provided in Section 3.1, shall become a Participant as soon as
administratively possible in accordance with the automatic deferral contribution
provisions set forth in Section 3.2.

2.2 Ineligible or Former Participants. A Participant may not make or share in
Plan Contributions, nor generally be eligible for a new Plan loan, during the
period he or she is Ineligible, but he or she shall continue to participate for
all other purposes. An Ineligible Participant or former Participant shall
automatically become an active Participant on the date he or she again becomes
an Eligible Employee.

3. PARTICIPANT CONTRIBUTIONS

3.1 Employee Contribution Election.

(a) An Eligible Employee may elect to reduce his or her Pay by an amount which
does not exceed the Contribution Dollar Limit, within the limits described in
the Contribution Percentage Limits paragraph of Section 3.5, and have such
amount contributed to the Plan by the Employer as an Employee Contribution. The
election shall be made as a whole percentage of Pay in such manner and with such
advance notice as prescribed by the Administrator. Such election shall be
effective as soon as is reasonably practicable following the receipt of such
election by the Administrator. In no event shall an Employee’s Employee
Contributions under the Plan and comparable contributions to all other plans,
contracts or arrangements of all Related Companies exceed the Contribution
Dollar Limit for the Employee’s taxable year beginning in the Plan Year, except
to the extent permitted under Section 3.1(b) and Section 414(v) of the Code.

 

10

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

(b) The Employer shall also make Employee Contributions on a Participant’s
behalf in an additional amount equal to the amount of Pay that the Participant
has elected to defer pursuant to the Participant’s Employee Contribution
election, provided, however, that for this additional deferral, a Participant
must have attained age fifty (50) before the close of the Plan Year. Such
additional Employee Contributions (or “Catch-Up Contributions”) shall be made in
accordance with, and subject to the limitations of Section 414(v) of the Code.
Such Catch-Up Contributions shall not be taken into account for purposes of the
provisions of the Plan implementing the required limitations of Sections 402(g)
and 415 of the Code. The Plan shall not be treated as failing to satisfy the
provisions of the Plan implementing the requirements of Section 401(k)(3),
401(k)(11), 401(k)(12), 410(b), or 416 of the Code, as applicable, by reason of
the making of such Catch-Up Contributions. The amount by which Pay is reduced
pursuant to this subsection (b) shall be allocated to the Participant’s Employee
Account.

3.2 Automatic Deferral Contributions. Each Employee who becomes an Eligible
Employee after June 30, 2008, will be deemed to elect, effective as of the date
that he or she becomes an Eligible Employee, to make Employee Contributions
equal to 5% of Pay unless, within the election period established by the Plan
Administrator, the Eligible Employee affirmatively elects not to make any
Employee Contributions or to make Employee Contributions equal to a different
percentage of Pay. This automatic deferral contribution provision is subject to
the following additional requirements:

(a) Such automatic deferral contribution election will not become effective
until the end of the election period established by the Plan Administrator. Such
election period shall not begin earlier than the date on which the Participant
is furnished with a notice containing such information about the automatic
deferral contribution as is required by the Code and/or ERISA and the
regulations and other guidance issued thereunder.

(b) If an automatic deferral contribution becomes effective with respect to a
Participant, such election shall remain in effect until the Participant
specifically elects not to make any Employee Contribution, elects to make
Employee Contributions of a different percentage of Pay, or requests a
withdrawal of amounts automatically deferred pursuant to paragraph (d) below.

(c) Unless and until the Participant affirmatively directs otherwise in
accordance with the investment direction requirements of Section 7.2, the
Participant shall be deemed to have directed that such Employee Contributions be
invested in the Investment Fund selected by the Plan Administrator in accordance
with the default investment arrangement described in Section 7.4 and the
requirements of Section 404(c)(5) of ERISA.

(d) A Participant shall have 90 days to request a withdrawal of the amount
automatically deferred under this Section 3.2. The 90-day withdrawal period
shall begin on the last day of the payroll period to which the first automatic
deferral contribution relates.

3.3 Changing a Contribution Election. A Participant who is an Eligible Employee
may change his or her Employee Contribution election at any time in such manner
and with such advance notice as prescribed by the Administrator, and such
election shall be effective as soon as is reasonably practicable following the
receipt of such notice by the Administrator.

 

11

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

3.4 Revoking and Resuming a Contribution Election. A Participant may revoke his
or her Contribution election at any time in such manner and with such advance
notice as prescribed by the Administrator, and such election shall be effective
as soon as is reasonably practicable following the receipt of such notice by the
Administrator.

A Participant who is an Eligible Employee may resume Contributions by making a
new Contribution election at the same time in which a Participant may change his
or her election in such manner and with such advance notice as prescribed by the
Administrator, and such election shall be effective as soon as is reasonably
practicable following the receipt of such notice by the Administrator.

3.5 Contribution Percentage Limits. The Administrator may establish and change
from time to time, in writing, without the necessity of amending this Plan and
the Trust, the minimum, if applicable, and maximum Employee Contribution
percentages, prospectively or retrospectively (for the current Plan Year), for
all Participants. In addition, the Administrator may establish any lower
percentage limits for Highly Compensated Employees as it deems necessary to
satisfy the tests described in Section 12. The maximum Employee Contribution
percentage is 75%.

Irrespective of the limits that may be established by the Administrator in
accordance with the paragraph above, in no event shall the Contributions made by
or on behalf of a Participant for a Plan Year exceed the maximum allowable under
Code section 415, except to the extent permitted under Section 3.1(b) and
Section 414(v) of the Code.

3.6 Refunds When Contribution Dollar Limit Exceeded. A Participant who makes
Employee Contributions for a calendar year to this Plan and comparable
contributions to any other qualified defined contribution plan in excess of the
Contribution Dollar Limit may notify the Administrator in writing by the
following March 1 (or as late as April 14 if allowed by the Administrator) that
an excess has occurred. In this event, the amount of the excess specified by the
Participant, adjusted for investment gain or loss, shall be refunded to him or
her by April 15 and shall not be included as an Annual Addition under Code
section 415 for the year contributed. Refunds shall not include investment gain
or loss for the period between the end of the applicable Plan Year and the date
of distribution. Excess amounts shall first be taken from unmatched Employee
Contributions and then from matched Employee Contributions. Any Company Match
Contributions attributable to refunded excess Employee Contributions as
described in this Section shall be forfeited and used as described in
Section 8.4(d).

3.7 Timing, Posting and Tax Considerations. Participant Contributions, other
than Rollover Contributions, may only be made through payroll deduction. Such
amounts shall be paid to the Trustee in cash and posted to each Participant
Account(s) as soon as such amounts can reasonably be separated from the
Employer’s general assets and balanced against the specific amount made on
behalf of each Participant. In no event, however, shall such amounts be paid to
the Trustee more than 15 business days following the end of the month that
includes the date

 

12

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

amounts are deducted from a Participant’s Pay (or as that maximum period may be
otherwise extended by ERISA). Employee Contributions shall be treated as
Contributions made by an Employer in determining tax deductions under Code
section 404(a).

4. ROLLOVERS AND TRANSFERS FROM OTHER QUALIFIED PLANS

4.1 Rollovers. Subject to the consent of the Administrator, the Trustee shall be
authorized to accept a direct rollover or Participant contribution of an
eligible rollover distribution from (i) a qualified plan described in section
401(a) or 403(a) of the Code, (ii) an annuity contract described in section
403(b) of the Code, (iii) an eligible plan under section 457(b) of the Code
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state; or (iv) an
individual retirement account or annuity described in section 408(a) or 408(b)
of the Code that is eligible to be rolled over and would otherwise be includible
in gross income. The Plan shall not accept rollovers of after-tax employee
contributions. The Employee shall be responsible for furnishing satisfactory
evidence, in such manner as prescribed by the Administrator, that the amount is
eligible for rollover treatment. Contributions described in this paragraph shall
be posted to the applicable Employee’s Rollover Account as of the date received
by the Trustee.

If it is later determined that an amount contributed pursuant to the above
paragraph did not in fact qualify as a rollover contribution under Code section
402(c) or 408(d)(3)(A)(ii), the balance credited to the Employee’s Rollover
Account shall immediately be (1) segregated from all other Plan assets,
(2) treated as a nonqualified trust established by and for the benefit of the
Employee, and (3) distributed to the Employee. Any such nonqualifying rollover
shall be deemed never to have been a part of the Plan.

4.2 Transfers From Other Qualified Plans. The Administrator may instruct the
Trustee to receive assets in cash or in kind directly from another qualified
plan; provided that a transfer should not be directed if:

(a) any amounts are not exempted by Code section 401(a)(11)(B) from the annuity
requirements of Code section 417 unless the Plan complies with such
requirements; or

(b) any amounts include benefits protected by Code section 411(d)(6) which would
not be preserved under applicable Plan provisions.

The Trustee may refuse the receipt of any transfer if:

(a) the Trustee finds the in-kind assets unacceptable; or

(b) instructions for posting amounts to Participants’ Accounts are incomplete.

Such amounts shall be posted to the appropriate Accounts of Participants as of
the date received by the Trustee.

 

13

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

5. EMPLOYER CONTRIBUTIONS

5.1 Company Match Contributions.

(a) Frequency and Eligibility. For each period for which Participant
Contributions are made, the Employer shall make Company Match Contributions, as
described in the following Allocation Method paragraph, on behalf of each
Participant who contributed during the period.

(b) Allocation Method. The Company Match Contributions for each period shall
total one hundred percent (100%) of each eligible Participant’s Employee
Contributions up to five percent (5%) of the Participant’s Compensation for the
period. For purposes of determining Company Match Contribution, Catch-Up
Contributions shall not be considered Employee Contributions upon which the
Employer shall make Company Match Contributions. The Employer may amend the Plan
during the Plan Year to reduce or eliminate the Company Match Contributions
provided that such reduction is effective no earlier than 30 days after Eligible
Employees are given a supplemental notice which satisfies the requirements of
Notice 2000-3 and Eligible Employees are given a reasonable opportunity prior to
such reduction or elimination to change their Employee Contribution election.

(c) Timing, Medium and Posting. The Employer shall make each period’s Company
Match Contribution in cash as soon as administratively feasible, and for
purposes of deducting such Company Match Contribution, not later than the
Employer’s federal tax filing date, including extensions. The Trustee shall post
such amounts to each Participant’s Company Match Account once the total
Contribution received has been balanced against the specific amount to be
credited to each Participant’s Company Match Account.

(d) Notice Requirement. The Company shall provide each Eligible Employee a
notice which satisfies the requirements of Sections 401(k)(12)and 401(m)(11) of
the Code.

(e) True-up Contribution. For any Plan Year in which a Participant has made
Employee Contributions to the Plan for the Plan Year, as of December 31, in an
amount at least equal to five percent (5%) of Compensation paid to the
Participant during the Plan Year, the Participant shall receive an additional
Company Match Contribution equal to five percent (5%) of the Participant’s
Compensation for the Plan Year, less the amount of Company Match Contributions
made on behalf of such Participant pursuant to Section 5.1(b) above with respect
to such Plan Year.

Notwithstanding the foregoing paragraph, a Participant shall not receive an
additional Company Match Contribution under this Section 5.1(e) unless one of
the following conditions is satisfied:

 

  (i) the Participant is actively employed by an Employer as an Eligible
Employee, or on an authorized Leave of Absence, on the last business day of the
Plan Year; or

 

14

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

  (ii) the Participant’s employment terminated during the Plan Year after the
Participant attained his or her Normal Retirement Date; or

 

  (iii) the Participant’s employment was terminated during the Plan Year by
reason of death or Disability.

5.2 ESOP Contributions.

(a) Frequency and Eligibility. Subject to determination made by the Employer’s
board of directors, or duly authorized committee appointed by the Employer’s
board of directors, for each Plan Year, the Employer may make an ESOP
Contribution on behalf of each Participant who was an Eligible Employee on the
last day of the period, and, solely to the extent necessary to satisfy Code
Section 410(b), on behalf of each Participant who was not an Eligible Employee
on the last day of the period but who completed at least 92 days of consecutive
service for the Employer during the period. If such Contributions are made, such
Contributions shall also be made on behalf of each Participant who was an
Eligible Employee at any time during the period but who ceased being an Employee
during the period after having attained his or her Early Retirement Date, Normal
Retirement Date, or by reason of his or her Disability or death.

(b) Allocation Method. The ESOP Contribution for each period, shall be equal to
a specified percentage, including 0% and up to 10%, of each eligible
Participant’s Pay (including Forfeiture Account amounts applied as ESOP
Contributions in accordance with 8.4).

(c) Timing, Medium and Posting. The Employer shall make each period’s ESOP
Contribution in stock as soon as administratively feasible, and for purposes of
deducting such ESOP Contribution, not later than the Employer’s federal tax
filing date, including extensions. The Trustee shall post such amount to each
Participant’s ESOP Account once the total Contribution received has been
balanced against the specific amount to be credited to each Participant’s ESOP
Account.

5.3 Profit Sharing Contributions.

(a) Frequency and Eligibility. Subject to determination made by the Employer’s
board of directors, or duly authorized committee appointed by the Employer’s
board of directors, for any Plan Year, the Employer may make a Profit Sharing
Contribution on behalf of each Participant who was an Eligible Employee on the
last day of such Plan Year, and, solely to the extent necessary to satisfy Code
Section 410(b), on behalf of each Participant who was not an Eligible Employee
on the last day of such Plan Year but who completed at least 92 days of
consecutive service for the Employer during such Plan Year. If such Profit
Sharing Contributions are made, such Profit Sharing Contributions shall also be
made on behalf of each Participant who was an Eligible Employee at any time
during the period but who ceased being an Employee during the period after
having attained his or her Early Retirement Date, Normal Retirement Date, or by
reason of his or her Disability or death.

 

15

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

(b) Allocation Method. The Profit Sharing Contribution, for each period, shall
be allocated to each eligible Participant’s Profit Sharing Account on a pro rata
basis in the same proportion as the eligible Participant’s Pay bears to the
total Pay paid on behalf of all eligible Participants for the same period.

(c) Timing, Medium and Posting. The Employer shall make each period’s Profit
Sharing Contribution in cash, and for purposes of deducting such Profit Sharing
Contribution, not later than the Employer’s federal tax filing date, including
extensions, for the period to which the Profit Sharing Contribution relates. The
Trustee shall post such amount to each Participant’s Profit Sharing Account once
the total Profit Sharing Contribution received has been balanced against the
specific amount to be credited to each Participant’s Profit Sharing Account.

6. ACCOUNTING

6.1 Individual Participant Accounting. The Administrator shall maintain an
individual set of Accounts for each Participant in order to reflect transactions
both by type of Contribution and investment medium. Financial transactions shall
be accounted for at the individual Account level by posting each transaction to
the appropriate Account of each affected Participant. Participant Account values
shall be maintained in shares or in units for the Investment Funds and in
dollars for the Sweep and Loan Accounts.

6.2 Sweep Account is Transaction Account. All transactions related to amounts
being contributed to or distributed from the Trust shall be posted to each
affected Participant’s Sweep Account. Any amount held in the Sweep Account shall
be credited with interest up until the date on which it is removed from the
Sweep Account.

6.3 Trade Date Accounting and Valuation. Participant Account values shall be
determined as of each Trade Date. The method of valuation shall be determined by
the Trustee and shall be followed with reasonable consistency from year to year.

6.4 Accounting for Investment Funds. Investments in each Investment Fund shall
be maintained in shares or in units. The Trustee is responsible for determining
the share values of each Investment Fund as of each Trade Date. To the extent an
Investment Fund is comprised of collective investment funds of the Trustee, or
any other fiduciary to the Plan, the share or unit values shall be determined in
accordance with the rules governing such collective investment funds, which are
incorporated herein by reference. The Trustee shall determine all other share or
unit values. The share or unit value of each Investment Fund shall be based on
the fair market value of its underlying assets.

6.5 Payment of Plan Expenses. All costs and expenses of the Plan shall be paid
out of the Trust, to the extent such costs and expenses are not paid by the
Employer.

6.6 Accounting for Participant Loans. Participant loans shall be held in a
separate Loan Account of the Participant and accounted for in dollars as an
earmarked asset of the borrowing Participant’s Account.

 

16

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

6.7 Error Correction. The Administrator may correct any errors or omissions in
the administration of the Plan by restoring any Participant’s Account balance
with the amount that would be credited to the Account had no error or omission
been made. Funds necessary for any such restoration shall be provided through
payment made by the Employer, or by the Trustee to the extent the error or
omission is attributable to actions or inactions of the Trustee, or if the
restoration involves an Account holding amounts contributed by an Employer, the
Administrator may direct the Trustee to use amounts from the Forfeiture Account.

6.8 Participant Statements. At least once in each Plan Year, the Administrator
shall cause to be furnished to each Participant a statement showing the values
of his or her Account pursuant to this Section 6 as of a Trade Date occurring in
such Plan Year or the preceding Plan Year.

6.9 Special Accounting During Conversion Period. The Administrator and Trustee
may use any reasonable accounting methods in performing their respective duties
during any Conversion Period. This includes, but is not limited to, the method
for allocating net investment gains or losses and the extent, if any, to which
contributions received by and distributions paid from the Trust during this
period share in such allocation.

6.10 Accounts for QDRO Beneficiaries. A separate Account shall be established
for an alternate payee entitled to any portion of a Participant’s Account under
a QDRO as of the date and in accordance with the directions specified in the
QDRO. In addition, a separate Account may be established during the period of
time the Administrator, a court of competent jurisdiction, or other appropriate
person is determining whether a domestic relations order qualifies as a QDRO.
Such a separate Account shall be valued and accounted for in the same manner as
any other Account.

(a) Distributions Pursuant to QDROs. If a QDRO so provides, the portion of a
Participant’s Account payable to an alternate payee may be distributed, in a
form as permissible under Section 11 and Code section 414(p), to the alternate
payee at the time specified in the QDRO, regardless of whether the Participant
is entitled to a distribution from the Plan at such time.

(b) Participant Loans. Except to the extent required by law, an alternate payee,
on whose behalf a separate Account has been established, shall not be entitled
to borrow from such Account. If a QDRO specifies that the alternate payee is
entitled to any portion of the Account of a Participant who has an outstanding
loan balance, all outstanding loans shall generally continue to be held in the
Participant’s Account and shall not be divided between the Participant’s and
alternate payee’s Accounts.

(c) Investment Direction. Where a separate Account has been established on
behalf of an alternate payee and has not yet been distributed, the alternate
payee may direct the investment of such Account in the same manner as if he or
she were a Participant.

 

17

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

7. INVESTMENT FUNDS AND ELECTIONS

7.1 Investment Funds. Except for Participants’ Sweep and Loan Accounts, the
Trust shall be maintained in various Investment Funds. The Administrator shall
select the Investment Funds offered to Participants and may change the number or
composition of the Investment Funds, subject to the terms and conditions agreed
to with the Trustee. The Administrator’s selection of Investment Funds offered
under the Plan may be changed from time to time by the Administrator, in
writing, and as agreed to by the Trustee, without the necessity of amending this
Plan or the Trust. If the Company provides for a Company Stock Fund, the
Administrator has the discretion to deny or restrict the availability of the
Company Stock Fund to certain Participants in accordance with procedures
prescribed by the Administrator to the extent such denial or restriction does
not violate Code section 401(a).

7.2 Investment Fund Elections. ESOP Contributions shall be initially invested in
the Company Stock Fund. Each Participant shall direct the investment of all of
his or her Accounts, including amounts credited to the Participant’s ESOP
Account and Prior ESOP Rollover Account which are invested in the Company Stock
Fund.

A Participant shall make his or her investment election in any combination of
one or any number of the Investment Funds offered in accordance with the
procedures established by the Administrator and Trustee. However, during any
Conversion Period, Trust assets may be held in any investment vehicle permitted
by the Plan, as directed by the Administrator, irrespective of Participant
investment elections.

The Administrator may set a maximum percentage of the total election that a
Participant may direct into any specific Investment Fund, which maximum, if any,
may be changed from time to time by the Administrator, in writing, without the
necessity of amending this Plan and the Trust.

7.3 Responsibility for Investment Choice. Each Participant shall be solely
responsible for the selection of his or her Investment Fund choices. No
fiduciary with respect to the Plan is empowered to advise a Participant as to
the manner in which his or her Accounts are to be invested, and the fact that an
Investment Fund is offered shall not be construed to be a recommendation for
investment.

7.4 Default if No Election. The Administrator shall specify an Investment Fund
for the investment of that portion of a Participant’s Account which is not yet
held in an Investment Fund and for which no valid investment election is on
file. The Investment Fund specified by the Administrator may be changed from
time to time by the Administrator, in writing, without the necessity of amending
this Plan or the Trust.

7.5 Timing. A Participant shall make his or her initial investment election upon
becoming a Participant and may change his or her investment election at any time
in accordance with the procedures established by the Administrator and Trustee.

 

18

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

7.6 Investment Fund Election Change Fees. A reasonable processing fee may be
charged directly to a Participant’s Account for Investment Fund election changes
in excess of a specified number per year as determined by the Administrator.

8. VESTING & FORFEITURES

8.1 Fully Vested Contribution Accounts. A Participant shall be fully vested in
these Accounts at all times:

Employee Account

Company Match Account

Rollover Account

Prior ESOP Rollover Account

Prior Match Account

8.2 Full Vesting upon Certain Events. A Participant’s entire Account shall
become fully vested once he or she has attained his or her Normal Retirement
Date as an Employee or upon his or her terminating employment with all Related
Companies due to (i) incurring a Covered Termination, or (ii) on account of his
or her Disability or death. For purposes of this Section 8.2, “Covered
Termination” shall have the same meaning given to such term in the Company’s
Change in Control Severance Benefits Policy as may be amended and restated from
time to time, which is incorporated by reference herein.

8.3 Vesting Schedule. In addition to the vesting provided above, a Participant’s
Money Purchase Pension, ESOP and Profit Sharing Accounts shall become vested in
accordance with the following schedule:

 

Years of Vesting Service

   Vested
Percentage  

Less than 1

   0 % 

1 but less than 2

   20 % 

2 but less than 3

   40 % 

3 but less than 4

   60 % 

4 but less than 5

   80 % 

5 or more

   100 % 

If this vesting schedule is changed, the vested percentage for each Participant
shall not be less than his or her vested percentage determined as of the last
day prior to this change, and for any Participant with at least three Years of
Vesting Service when the schedule is changed, vesting shall be determined using
the more favorable vesting schedule

 

19

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

8.4 Forfeitures. In the event a Participant terminates employment with the
Company at a time before he or she is fully vested in his or her Account
balance, the unvested portion of his or her Account shall be dealt with as
follows:

(a) Forfeiture Account and Restoration Where No Distribution Occurred.

(1) If a distribution of the Participant’s vested portion of his or her Account
balance has not occurred, the unvested portion of the Account shall be
transferred to a separate account (hereinafter referred to as the Participant’s
“Forfeiture Account”).

(2) If a Participant is reemployed by the Company before a Break in Service
occurs and if such Participant has not received a distribution of his or her
vested Account balance, the Forfeiture Account and any undistributed vested
Account shall be credited to the Participant’s Account, immediately upon the
date the Participant is reemployed. The Participant shall continue to
participate in the Plan and his or her Account balance shall be restored as if
he or she had never terminated employment with the Company.

(3) If a Participant is not rehired before he or she incurs a Break in Service,
the amount in his or her Forfeiture Account determined in accordance with
subsection (1) above, shall be forfeited permanently upon the date the
Participant incurs a Break in Service.

(4) If a Participant is reemployed after incurring a Break in Service and if
such Participant did not receive a distribution of the vested portion of his or
her Account, then separate sub-accounts shall be maintained as follows:

(i) sub-account for the vested Account balance attributable to contributions
before the Break in Service; and

(ii) sub-account for contributions to the Account following reemployment.

(5) Forfeiture Accounts shall share on every Valuation Date in the allocation of
income or loss prior to the forfeiture of any amounts under Section 8.4(a)(3)
above.

(6) If the Plan is terminated, the Forfeiture Account shall become 100% vested
in favor of the Participant, provided that the Participant (1) has not received
any distribution of his or her vested Account balance and (2) has not incurred a
Break in Service prior to the Plan’s termination.

(b) Restoration of Forfeitures Where Distribution Occurred.

(1) If the vested portion of the Participant’s Account balance is distributed
then the unvested portion of the Account shall be provisionally forfeited,
subject to restoration in accordance with the following Section 8.4(b)(2). If
the Participant incurs a Break in Service, or if the Plan is terminated, the
amount of the provisional forfeiture shall be permanently forfeited.

 

20

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

(2) If a former Participant is re-employed before he or she has a Break in
Service and if the former Participant incurred a forfeiture of his or her
unvested Account balance because the vested portion of the Account was
distributed, an amount equal to the Participant’s forfeited Account balance,
determined on the date of the forfeiture and unadjusted for income or loss
attributable to such balance after the forfeiture date, shall be restored only
if the Participant repays to the Plan the amount previously distributed to the
Participant.

(i) The Participant must repay the previously distributed amount within five
(5) years from the date of the Participant’s re-employment date.

(ii) Such repayment by the Participant shall be allocated to the Participant’s
respective Accounts and shall be fully vested and nonforfeitable.

(iii) Restoration of the previously forfeited account balance shall be made from
available forfeitures and additional Employer contributions, in that order.

(c) Zero Percent Vested Accounts. For purposes of this Section 8.4, a
Participant who is 0% vested at the time of his or her termination shall be
deemed to have received a distribution of his or her vested Account.

(d) Use of Forfeitures. On the last day of each Plan Year, any amounts forfeited
or provisionally forfeited during the Plan Year shall first be used to restore
Account balances provisionally forfeited on behalf of rehired Participants, if
any, to the extent required in accordance with Section 8.4. The remaining
forfeitures, if any, shall offset the Employer’s contribution obligation or be
applied to offset the Plan’s administrative expenses, as directed by the
Administrative Committee.

8.5 Rehired Employees. If a former Employee is rehired, all Periods of
Employment credited when his or her employment last terminated shall be counted
in determining his or her vested interest.

9. PARTICIPANT LOANS

9.1 Eligibility for Loans. A Participant who is an Employee may obtain a cash
loan from the Plan as provided in this Section 9. Notwithstanding the foregoing,
to the extent required under applicable Department of Labor regulations, a
Participant who is not an Employee but otherwise is a “party in interest”
(within the meaning of Section 3(14) of ERISA) also shall be eligible to receive
a loan under the terms of this Section 9.

9.2 Amount of Loans.

(a) The minimum amount of a loan shall be $1,000.

 

21

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

(b) The maximum amount of a loan shall be the lesser of (i) the Participant’s
vested Account balance under this Plan or (ii) the amount determined under
Section 9.3.

(c) For purposes of this Section 9.2, a Participant’s vested Account balance
shall be determined as of the Trade Date preceding the date of the loan, as
adjusted for any distributions or contributions made after such Trade Date.

9.3 Aggregate Loan Limitation. No loan shall be granted under the Plan if it
would cause the aggregate balance of all loans that a Participant thereafter has
outstanding under this Plan or under any other qualified plan maintained by the
Employer or any Related Company to exceed the lesser of:

(a) $50,000, less the amount by which such aggregate balance has been reduced
through repayments during the period of twelve (12) months ending on the day
before such loan is made; or

(b) the greater of (i) $10,000 or (ii) 50% of all vested accounts of the
Participant under this Plan or under any other qualified plan maintained by the
Employer or any Related Company.

9.4 Loan Requirements. Loans to Participants shall be made on such terms and
conditions as the Company may determine in its sole discretion, provided that
loans shall:

(a) Be available to all Participants on a reasonably equivalent basis;

(b) Other than by operation of the limitations contained in Section 9.2, not be
made available to Highly Compensated Employees in an amount greater than the
amount made available to other Employees;

(c) Bear a reasonable rate of interest;

(d) Provide for level amortization over its term with payments at quarterly or
more frequent intervals, as determined by the Company;

(e) Provide for repayment in full on or before the date five (5) years after the
loan is made (or the date fifteen (15) years after the loan is made if the loan
is used to acquire a dwelling unit that, within a reasonable period of time, is
to be used as the principal residence of the Participant); and

(f) Be adequately secured.

9.5 Spousal Consent. A Participant is not required to obtain Spousal Consent in
order to take out a loan under the Plan.

9.6 Loan Regulations. The terms and conditions of any loans made from the Plan
shall be set forth in “Loan Regulations” adopted by the Company as a part of the
Plan, and which hereby are incorporated in this Plan by reference. Such Loan
Regulations may be amended from time to time by the Company, and shall provide,
among other things:

(a) The identity of the person or positions authorized to administer the loan
program established pursuant to this Section 9;

 

22

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

(b) The procedure for applying for loans;

(c) The basis on which loans will be approved or denied;

(d) Limitations (if any) on the types and amount of loans that are available
under the Plan;

(e) The procedure for determining a reasonable rate of interest that will be
charged on loans;

(f) The types of collateral that may secure a Participant’s loan; and

(g) The events constituting default and the steps that will be taken to preserve
Plan assets in the event of such default.

9.7 Segregated Investment. A loan to a Participant under this Section 9 shall be
a segregated investment of the Account of such Participant made at the
Participant’s direction. Principal and interest payments on a Participant’s loan
shall be allocated to such Participant’s Account. Any loss caused by nonpayment
or other default on a Participant’s loan obligations shall be borne solely by
such Participant’s Account, and neither the Employer, the Trustee, nor any
employee of any of the foregoing, shall be liable for any such loss.

9.8 USERRA Compliance. Loan repayments will be suspended under this Plan as
permitted under Section 414(u) of the Code.

9.9 Call Feature. The Administrator shall have the right to call any Participant
loan once a Participant’s employment with all Related Companies has terminated
or if the Plan is terminated.

10. IN-SERVICE WITHDRAWALS

10.1 Withdrawals From Rollover Account. Subject to the limitation contained in
Section 10.7, a Participant may make a withdrawal from his or her Rollover
Account at any time. The amount that may be withdrawn under this Section 10.1
shall not exceed the balance credited to the Participant’s Rollover Account.
Notwithstanding the foregoing provisions of this Section 10.1, to the extent
required by applicable rules or regulations in order to maintain the
qualification of the Plan or a plan from which assets are transferred to the
Plan, the withdrawal of any portion of a Participant’s Rollover Account that is
attributable to a plan-to-plan transfer to the Plan from another qualified plan
shall be subject to any additional limitation imposed on the amounts so
transferred by the transferor plan immediately prior to such transfer.

 

23

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

10.2 Over Age 59 1/2 Withdrawals. Subject to the limitation contained in
Section 10.7, a Participant who has withdrawn all amounts permitted to be
withdrawn from his or her Rollover Account, and who is an Employee may make a
withdrawal from his or her remaining vested Account balance, except for amounts
allocated to the Participant’s Money Purchase Pension Account, if he or she has
attained age fifty-nine and one-half (59 1/2). A Participant may elect to have
the portion of his or her Over Age 59 1/2 Withdrawal attributable to amounts
invested in Company Stock be made in the form of whole shares of Company Stock
and cash in lieu of fractional shares. The amount that may be withdrawn under
this Section 10.2 shall not exceed the vested balance credited to the
Participant’s Account.

10.3 Hardship Withdrawals From Vested Account Balance. A Participant who has
withdrawn all amounts permitted to be withdrawn from his or her Rollover
Account, if any, pursuant to Section 10.1, and who is an Employee may make a
withdrawal from his or her remaining vested Account balance, except for amounts
allocated to the Participant’s Money Purchase Pension Account, if he or she is
eligible for a Hardship withdrawal pursuant to Section 10.6.

10.4 Company Consent. The Administrator, or the Trustee, if otherwise authorized
by the Administrator and agreed to by the Trustee, is responsible for
determining that an in-service withdrawal request conforms to the requirements
described in this Section 10 and for granting such request. The Company shall
act upon requests for withdrawals in a uniform and nondiscriminatory manner,
based on written, objective criteria and consistent with the requirements of
Section 401(a), Section 401(k), Section 401(m) and related provisions of the
Code.

10.5 Spousal Consent. A Participant is not required to obtain Spousal Consent in
order to make an in-service withdrawal under the Plan.

10.6 Hardship Withdrawal Rules.

(a) A Hardship withdrawal must be made on account of an immediate and heavy
financial need of the Participant arising solely from one or more of the
following:

(1) Costs directly related to the construction or purchase (excluding mortgage
payments) of the Participant’s principal residence;

(2) Expenses for medical care described in Section 213(d) of the Code which
(i) were previously incurred by the Participant or the Participant’s spouse or
dependent (as defined in Section 152 of the Code) or (ii) are necessary for such
persons to obtain such medical care;

(3) Payment of tuition and related educational fees for the next twelve
(12) months of post-secondary education for the Participant or his or her
spouse, child or dependent (as defined in Section 152 of the Code);

 

24

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

(4) Payment of amounts necessary to prevent the eviction of the Participant from
his or her principal residence or the foreclosure of the mortgage on the
Participant’s principal residence;

(5) Payments for burial or funeral expenses for the Employee’s deceased parent,
spouse, child or dependents (as defined in Section 152 of the Code without
regard to Section (d)(1)(B) thereof);

(6) Expenses for the repair of damage to the Employee’s principal residence that
would qualify for the casualty deduction under Section 165 of the Code
(determined without regard to whether the loss exceeds 10% of adjusted gross
income); or

(7) Any other financial need that has been identified as a deemed immediate and
heavy financial need in a ruling of general applicability issued under the
authority of the Commissioner of the Internal Revenue Service.

(b) A Hardship withdrawal must be necessary to satisfy an immediate and heavy
financial need of the Participant. In order to qualify for a Hardship
withdrawal:

(1) The amount of the Hardship withdrawal must not exceed the amount of the
immediate and heavy financial need of the Participant. The amount of the
immediate and heavy financial need may include any amounts necessary to pay any
federal, state or local income taxes or penalties reasonably anticipated to
result from the distribution of the Hardship withdrawal.

(2) The Participant must have obtained all distributions, other than Hardship
withdrawals, and all nontaxable loans currently available under all plans
maintained by the Employer, unless obtaining such loan would increase the
Participant’s Hardship. A Hardship withdrawal shall be made only after the
maximum amount available without demonstrating a Hardship has been withdrawn.

(3) Upon receipt of a Hardship withdrawal, the Participant shall be suspended
from making Employee Contributions to the Plan or elective or employee
contributions to any other plan maintained by the Employer or a Related Company
(including qualified and nonqualified plans, but excluding health or welfare
benefit plans) for six (6) months following the receipt of the Hardship
withdrawal.

(c) The Company’s determination of an immediate and heavy financial need of the
Participant, the amount required to satisfy such need and the Participant’s lack
of other resources reasonably available to meet such need shall be made in a
uniform and nondiscriminatory manner with respect to all Participants.

(d) Hardship withdrawals from a Participant’s Account under this Section 10
shall be limited to an amount equal to the Participant’s vested Account balance,
excluding amounts allocated to the Participant’s Money Purchase Pension Account,
reduced by the amount of any previous Hardship withdrawals.

 

25

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

(e) In order to qualify for a Hardship withdrawal, the Participant must submit a
properly completed withdrawal request form in accordance with procedures
established by the Administrator.

(f) There is no limit on the number or frequency of Hardship withdrawals
permitted to a Participant.

10.7 Amount, Frequency and Source of Withdrawals.

The minimum amount of any withdrawal under this Section 10 shall be $1,000.

Subject to the provisions set forth in Section 10.6, a Participant shall not be
permitted to make more than one withdrawal under this Section 10 in any period
of twelve (12) consecutive months; provided, however, that withdrawals made at
the same time shall be considered a single withdrawal. The available assets
shall be determined first by Account type and then within each Account used for
funding an in-service withdrawal, amounts shall first be taken from the Sweep
Account and then taken by Investment Fund in direct proportion to the market
value of the Participant’s interest in each Investment Fund (which excludes his
or her Loan Account balance) as of the Trade Date on which the in-service
withdrawal is processed.

Alternatively, a Participant may elect to designate the Investment Funds to be
included or excluded for funding an in-service withdrawal. If a Participant
designates the Investment Funds to be included, the available assets shall be
determined first by Account and then within each Account used for funding the
in-service withdrawal, amounts shall be taken by Investment Fund, including only
Investment Funds designated as includible, in direct proportion to the market
value of the Participant’s interest in each such Investment Fund (which excludes
his or her Loan Account balance) as of the date the in-service withdrawal is
processed. If a Participant designates the Investment Funds to be excluded, the
available assets shall be determined first by Account and then within each
Account used for funding the in service withdrawal, amounts shall first be taken
from the Sweep Account and then taken by Investment Fund, excluding Investment
Funds designated by the Participant as excludible, in direct proportion to the
market value of the Participant’s interest in each such Investment Fund (which
excludes his or her Loan Account balance) as of the date the in-service
withdrawal is processed.

The in-service withdrawal shall be funded on the Settlement Date following the
Trade Date as of which the in-service withdrawal is processed. The Trustee shall
make payment to the Participant as soon thereafter as administratively feasible.

10.8 Payment of Withdrawals. A withdrawal shall be paid as soon as reasonably
practicable after the date on which the Company or the Trustee receives the
prescribed withdrawal form (subject to the Company’s consent). Subject to the
terms set forth in Section 10.2, withdrawals shall be paid only in a single lump
sum payment in cash.

10.9 Valuation Date. For purposes of this Section 10, the value of a
Participant’s Account, shall be determined as of the Trade Date on which the
in-service withdrawal is processed.

 

26

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

11. DISTRIBUTIONS ONCE EMPLOYMENT ENDS OR BY REASON

OF A PARTICIPANT’S REQUIRED BEGINNING DATE

11.1 Benefit Information, Notices and Election. A Participant, or his or her
Beneficiary in the case of his or her death, shall be provided with information
regarding all optional times and forms of distribution available under the Plan,
including the notices prescribed by Code sections 402(f) and 411(a)(11). Subject
to the other requirements of this Section, a Participant, or his or her
Beneficiary in the case of his or her death, may elect, in such manner and with
such advance notice as prescribed by the Administrator, to have his or her
vested Account balance distributed beginning upon any Settlement Date following
the Participant’s termination of employment with all Related Companies and a
reasonable period of time during which the Administrator shall process, and
inform the Trustee of, the Participant’s termination or, if earlier, at the time
of the Participant’s Required Beginning Date.

Notwithstanding, if a Participant’s termination of employment with all Related
Companies does not constitute a severance from employment for purposes of Code
section 401(k)(2)(B)(i)(I) or otherwise constitute an event set forth under Code
section 401(k)(10)(A), the portion of a Participant’s Account subject to the
distribution rules of Code section 401(k) may not be distributed until such time
as he or she has a severance from employment for purposes of Code section
401(k)(2)(B)(i)(I) or, if earlier, upon such other event as described in Code
section 401(k)(2)(B) and as provided for in the Plan.

A distribution may commence less than 30 days, but more than seven days (if such
distribution is one to which Code sections 401(a)(11) and 417 apply), after the
aforementioned notices are provided, if:

(a) the Participant is clearly informed that he or she has the right to a period
of at least 30 days after receipt of such notices to consider the decision as to
whether to elect a distribution and if so to elect a particular form of
distribution and to elect or not elect a Direct Rollover for all or a portion,
if any, of his or her distribution which constitutes an Eligible Rollover
Distribution; and

(b) the Participant after receiving such notices, affirmatively elects a
distribution and a Direct Rollover for all or a portion, if any, of his or her
distribution which constitutes an Eligible Rollover Distribution or
alternatively elects to have all or a portion made payable directly to him or
her, thereby not electing a Direct Rollover for all or a portion thereof; and

(c) if such distribution is one to which Code sections 401(a)(11) and 417 apply,
the Participant’s election includes Spousal Consent.

11.2 Spousal Consent. A Participant is required to obtain Spousal Consent in
order to receive a distribution of his or her Money Purchase Pension Account
under the Plan, except with regard to a distribution made to a Participant
without his or her consent.

11.3 Payment Form and Medium. A Participant’s vested Account balance, other than
the Participant’s Money Purchase Pension Account, will be payable in a single
lump sum. Except to the extent otherwise provided by Section 11.5, a married
Participant’s Money Purchase

 

27

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

Pension Account benefit shall be paid in the form of an immediate qualified
joint and 50% or 75% survivor annuity with the Participant’s spouse as the joint
annuitant and a single Participant’s or surviving spouse Beneficiary’s benefit
shall be paid in the form of a single life annuity. Notwithstanding, except to
the extent otherwise provided by Section 11.5 and subject to the requirements of
Section 11.14, he or she may instead elect to be paid his or her Money Purchase
Pension Account in a single lump sum.

Any annuity option permitted shall be provided through the purchase of a
non-transferable single premium contract from an insurance company which must
conform to the terms of the Plan and the requirements of Section 401(a)(9) of
the Code and Treasury Regulations and which shall be distributed to the
Participant or Beneficiary in complete satisfaction of the benefit due.

Except to the extent a distribution consists of a loan call as described in
Section 9, distributions (other than annuity contracts) under this Section 11
shall be made in cash, or if a Participant so elects, in the form of whole
shares of Company Stock and cash in lieu of fractional shares to the extent
invested in the Company Stock Fund. With regard to the portion of a distribution
representing an Eligible Rollover Distribution, a Distributee may elect a Direct
Rollover for all or a portion of such amount.

11.4 Timing of Payment

(a) Unless the Participant elects otherwise, distribution of the vested amount
credited to a Participant’s ESOP Account and Prior ESOP Rollover Account shall
be made or commenced not later than one (1) year after the end of the Plan Year:

(1) in which the Participant separates from service by reason of reaching his or
her Normal Retirement Date;

(2) in which the Participant separates from service by reason of death or
Disability; or

(3) which is the fifth (5th) Plan Year following the Plan Year in which the
Participant otherwise separates from service, except that this
Section 11.3(e)(3) shall not apply if the Participant is reemployed by the
Employer or a Related Company before distribution is required to begin under
this Section 11.3(e)(3).

(b) Notwithstanding any other provision of the Plan, unless the Participant
elects otherwise, distribution of the vested amount credited to a Participant’s
Account shall be made or commenced no later than the sixtieth (60th) day after
the close of the Plan Year in which the latest of the following events occur:

(1) The Participant reaches Normal Retirement Date;

(2) The 10th anniversary of Participant’s commencement of participation in the
Plan; or

 

28

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

(3) The Participant’s termination of employment with the Company.

11.5 Distribution of Small Amounts. If after a Participant’s employment with all
Related Companies ends, the Participant’s vested Account balance is not more
than $5,000, the Participant’s benefit shall be distributed as soon as
administratively feasible in accordance with procedures prescribed by the
Administrator; provided, however, that no distribution shall be made under this
Section 11.5 in violation of Code section 417(e). In the event that such
Participant’s vested Account balance exceeds $1,000 but does not exceed $5,000
and the Participant does not elect to have the distribution paid directly to an
Eligible Retirement Plan or to receive the distribution directly, then the
Administrator shall pay the distribution in a direct rollover to an individual
retirement plan designated by the Administrator. The amount of the Participant’s
rollover in such case may be reduced by any reasonable costs incurred by the
Plan to establish the individual retirement plan.

The value of the Participant’s vested Account, for purposes of this
Section 11.5, shall be determined without regard to that portion of the Account
balance that is attributable to rollover contributions (and earnings allocable
thereto) within the meaning of Sections 402(c), 403(a)(4), 403(b)(8),
408(d)(3)(A)(ii), and 457(e)(16) of the Code.

11.6 Source and Timing of Distribution Funding. A distribution to a Participant
shall be made solely from the assets of his or her own Account and shall be
based on the Account values as of the Trade Date the distribution is processed.

The available assets shall be determined first by Account and then within each
Account used for funding a distribution, amounts shall first be taken from the
Sweep Account and then taken by Investment Fund in direct proportion to the
market value of the Participant’s interest in each Investment Fund as of the
Trade Date on which the withdrawal is processed.

Alternatively, with regard to distribution in the form of a partial payment, a
Participant may elect to designate the Investment Funds to be included or
excluded for funding a distribution. If a Participant designates the Investment
Funds to be included, the available assets shall be determined first by Account
and then within each Account used for funding the distribution, amounts shall be
taken by Investment Fund, including only Investment Funds designated as
includible, in direct proportion to the market value of the Participant’s
interest in each such Investment Fund as of the date the distribution is
processed. If a Participant designates the Investment Funds to be excluded, the
available assets shall be determined first by Account and then within each
Account used for funding the distribution, amounts shall first be taken from the
Sweep Account and then taken by Investment Fund, excluding Investment Funds
designated by the Participant as excludible, in direct proportion to the market
value of the Participant’s interest in each such Investment Fund as of the date
the distribution is processed.

The distribution shall be funded on the Settlement Date following the Trade Date
as of which the distribution is processed. The Trustee shall make payment as
soon thereafter as administratively feasible.

11.7 Deemed Distribution. For purposes of Section 8.4, if at the time a
Participant’s employment with all Related Companies has terminated, the
Participant’s vested Account

 

29

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

balance attributable to Accounts subject to vesting as described in Section 8,
is zero, his or her vested Account balance shall be deemed distributed as of the
Settlement Date following the Sweep Date on which the Administrator has reported
to the Trustee that the Participant’s employment with all Related Companies has
terminated.

11.8 Latest Commencement Permitted. All distributions under the Plan shall
comply with Section 401(a)(9) of the Code and the regulations promulgated
thereunder, including but not limited to Treasury Regulations
Sections 1.401(a)(9)-1 through 1.401(a)(9)-9, and the provisions of the Plan
reflecting Section 401(a)(9) of the Code shall override any other provisions of
the Plan that are inconsistent therewith.

The distribution of a Participant’s benefit shall occur under this Section 11 no
later than the Participant’s Required Beginning Date, whether or not the
Participant’s employment has terminated. Notwithstanding the foregoing sentence,
the distribution of a Participant’s benefit may be made pursuant to
Section 242(b) of the Tax Equity and Fiscal Responsibility Act of 1982 if the
requirements of Treasury Regulation Section 1.401(a)(9)-8, Q&A-13 through Q&A-16
are met, even if such distribution would otherwise fail to satisfy the
requirements of this Section 11.8 or any other provision of the Plan. If the
Participant continues to participate in the Plan after his or her Required
Beginning Date, distribution of any additional Plan benefit with respect to
which distribution had not occurred as of the Required Beginning Date shall be
made in a lump sum in cash during each calendar year following a calendar year
in which such an additional benefit is accrued.

If benefit payments cannot begin at the time required because the location of
the Participant cannot be ascertained (after a reasonable search), the
Administrator may, at any time thereafter, treat such person’s Account as
forfeited subject to the provisions of Section 18.6.

11.9 Payment Within Life Expectancy. The Participant’s payment election must be
consistent with the requirement of Code section 401(a)(9) that all payments are
to be completed within a period not to exceed the lives or the joint and last
survivor life expectancy of the Participant and his or her Beneficiary. The life
expectancies of a Participant and his or her Beneficiary, if such Beneficiary is
his or her spouse, may be recomputed annually.

11.10 Incidental Benefit Rule. The Participant’s payment election must be
consistent with the requirement that, if the Participant’s spouse is not his or
her sole primary Beneficiary, the minimum annual distribution for each calendar
year, beginning with the calendar year preceding the calendar year that includes
the Participant’s Required Beginning Date, shall not be less than the quotient
obtained by dividing (a) the Participant’s vested Account balance as of the last
Trade Date of the preceding year by (b) the applicable divisor as determined
under the incidental benefit requirements of Code section 401(a)(9).

11.11 Payment to Beneficiary. Payment to a Beneficiary must either (i) be
completed by the end of the calendar year that contains the fifth anniversary of
the Participant’s death or (ii) begin by the end of the calendar year that
contains the first anniversary of the Participant’s death and be completed
within the period of the Beneficiary’s life or life expectancy, except that:

(a) If the Participant dies after his or her Required Beginning Date, payment to
his or her Beneficiary must be made at least as rapidly as provided in the
Participant’s distribution election;

 

30

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

(b) If the surviving spouse is the Beneficiary, payments need not begin until
the later of (i) the end of the calendar year that includes the first
anniversary of the Participant’s death, or (ii) the end of the calendar year in
which the Participant would have attained age 70 1/2 and must be completed
within the spouse’s life or life expectancy; provided, however, that in all
cases under this paragraph, the surviving spouse may direct the commencement of
payments within a reasonable time after the Participant’s death; and

(c) If the Participant and the surviving spouse who is the Beneficiary die
(i) before the Participant’s Required Beginning Date and (ii) before payments
have begun to the spouse, the spouse shall be treated as the Participant in
applying these rules.

11.12 Minimum Distribution Requirements.

(a) Time of Payment to Beneficiary. If the Participant dies before distributions
begin, the Participant’s entire interest will be distributed, or begin to be
distributed, no later than as follows:

(1) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, then, except as provided below, distributions to the surviving
spouse will begin by December 31 of the calendar year immediately following the
calendar year in which the Participant died, or by December 31 of the calendar
year in which the Participant would have attained age 70 1/2, if later.

(2) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, then, except as provided below, distributions to the
designated Beneficiary will begin by December 31 of the calendar year
immediately following the calendar year in which the Participant died.

(3) If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

(4) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 11.12, other than
Section 11.12(a)(1), will apply as if the surviving spouse were the Participant.

(5) Notwithstanding the preceding provisions, Participants or Beneficiaries may
elect on an individual basis to apply the 5-year rule rather than the life
expectancy rule in Sections 11.12(a) and 11.12(c)(2) to distributions after the
death of a Participant who has a designated Beneficiary. The election must be
made no later than the earlier of September 30 of the calendar year in which
distribution would be required to begin under this Section 11.12(a), or by
September 30 of the calendar year which contains the fifth

 

31

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

anniversary of the Participant’s (or, if applicable, surviving spouse’s) death.
If neither Participant nor Beneficiary makes an election to apply the 5-year
rule under this paragraph, distributions will be made in accordance with
Sections 11.12(a) and 11.12(c)(2). This Section 11.12(a)(5) shall not apply and
no individual election shall be permitted if the Trustee or Plan recordkeeper
cannot accommodate individual elections of the 5-year rule for required minimum
distribution purposes.

For purposes of this Section 11.12(a) and Section 11.12(c), unless
Section 11.12(a)(4) applies, distributions are considered to begin on the
Participant’s Required Beginning Date. If Section 11.12(a)(4) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under Section 11.12(a)(1). If distributions under
an annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant’s Required Beginning Date (or to the
Participant’s surviving spouse before the date distributions are required to
begin to the surviving spouse under Section 11.12(a)(1)), the date distributions
are considered to begin is the date distributions actually commence.

(b) Required Minimum Distributions During the Participant’s Lifetime.

(1) Amount of Required Minimum Distribution For Each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
for each Distribution Calendar Year is the lesser of:

(i) the quotient obtained by dividing the Participant’s Account Balance by the
distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9, Q&A-2 of the Treasury Regulations, using the
Participant’s age as of the Participant’s birthday in the Distribution Calendar
Year; or

(ii) if the Participant’s sole designated Beneficiary for the Distribution
Calendar Year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account Balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9, Q&A-3 of the Treasury Regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the Distribution Calendar Year.

(2) Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 11.12(c) beginning with the first Distribution Calendar Year and up
to and including the Distribution Calendar Year that includes the Participant’s
date of death.

(c) Required Minimum Distributions After the Participant’s Death.

(1) Death of Participant on or after the date distributions begin. If the
Participant dies on or after the date distributions begin and there is a
designated Beneficiary, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s Account Balance by the longer of
the remaining Life Expectancy of the Participant or the remaining Life
Expectancy of the Participant’s designated Beneficiary determined as follows:

(i) The Participant’s remaining Life Expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

 

32

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

(ii) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, the remaining Life Expectancy of the surviving spouse is calculated
for each Distribution Calendar Year after the year of the Participant’s death
using the surviving spouses age as of the spouse’s birthday in that year. For
Distribution Calendar Years after the year of the surviving spouse’s death, the
remaining Life Expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

(iii) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, the designated Beneficiary’s remaining Life Expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

Notwithstanding the foregoing, if the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the Participant’s remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

(2) Death of Participant before the date distributions begin. Except as provided
in Section 11.12(a)(5), if the Participant dies before the date distributions
begin and there is a designated Beneficiary, the minimum amount that will be
distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the remaining Life Expectancy of the Participant’s designated
Beneficiary, determined as provided in Section 11.12(c)(1). If the Participant
dies before the date distributions begin and there is no designated Beneficiary
as of September 30 of the year following the year of the Participant’s death,
distribution of the Participant’s entire interest will be completed by
December 31 of the calendar year containing the fifth anniversary of the
Participant’s death. If the Participant dies before the date distributions
begin, the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 11.12(a)(1), this
Section 11.12(c)(2) will apply as if the surviving spouse were the Participant.

(d) Form of distributions. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the Required Beginning Date, as of the first Distribution Calendar
Year, distributions will be made in accordance with Sections 11.12(b) and
11.12(c). If the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder will be made in
accordance with the requirements of Section 401(a)(9) of the Code and Treasury
Regulations 1.401(a)(9)-1 through 1.401(a)(9)-9.

 

33

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

(e) Definitions. The following definitions are applicable to this Section 11.12:

(1) “Distribution Calendar Year.” A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under Section 11.12(a). The required minimum distribution for
the Participant’s first Distribution Calendar Year will be made on or before the
Participant’s Required Beginning Date. The required minimum distribution for
other Distribution Calendar Years, including the required minimum distribution
for the Distribution Calendar Year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that Distribution Calendar
Year.

(2) “Life Expectancy.” Life Expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9, Q&A-1 of the Treasury Regulations.

(3) “Account Balance.” The Participant’s Account balance as of the last Trade
Date in the calendar year immediately preceding the Distribution Calendar Year
(the “Valuation Calendar Year”) increased by the amount of any Contributions
made and allocated or forfeitures allocated to the Participant’s Account balance
as of any date in the Valuation Calendar Year after the last Trade Date and
decreased by distributions made in the Valuation Calendar Year after the last
Trade Date. The Participant’s Account balance for the Valuation Calendar Year
includes any amounts rolled over or transferred to the Plan either in the
Valuation Calendar Year or in the Distribution Calendar Year if distributed or
transferred in the Valuation Calendar Year.

11.13 Beneficiary Designation. Each Participant may complete a beneficiary
designation form indicating the Beneficiary who is to receive the Participant’s
remaining Plan interest at the time of his or her death. The designation may be
changed at any time. However, a Participant’s spouse shall be the sole primary
Beneficiary unless the designation includes Spousal Consent for another
Beneficiary. If no proper designation is in effect at the time of a
Participant’s death or if the Beneficiary does not survive the Participant, the
Beneficiary shall be, in the order listed, the:

(a) Participant’s surviving spouse,

(b) Participant’s children, in equal shares, (or if a child does not survive the
Participant, and that child leaves issue, the issue shall be entitled to that
child’s share, by right of representation), or

(c) Participant’s estate.

 

34

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

11.14 QJSA and QPSA Annuity Information and Elections. The following
definitions, information and election rules shall apply only to a Participant’s
Money Purchase Pension Account:

(a) Annuity Starting Date. The first day of the first period for which an amount
is payable as an annuity, or, in the case of a benefit not payable in the form
of an annuity, the first day on which all events have occurred which entitle the
Participant to such benefit. Such date shall be a date no earlier than the
expiration of the seven-day period that commences the day after the information
described in the QJSA Information to a Participant paragraph below is provided
to the Participant.

(b) “QJSA.” A qualified joint and survivor annuity, meaning for a married
Participant, a form of benefit payment which is the actuarial equivalent of the
Participant’s vested Account balance at the Annuity Starting Date, payable to
the Participant in monthly payments for life and providing that, if the
Participant’s spouse survives him or her, monthly payments equal to 50% or 75%
of the amount payable to the Participant during his or her lifetime shall be
paid to the spouse for the remainder of such person’s lifetime and for a single
Participant, a form of benefit payment which is the actuarial equivalent of the
Participant’s vested Account balance at the Annuity Starting Date, payable to
the Participant in monthly payments for life.

(c) “QPSA.” A qualified pre-retirement survivor annuity, meaning that upon the
death of a Participant before the Annuity Starting Date, the vested portion of
the Participant’s Account becomes payable to the surviving spouse as a life
annuity, except to the extent of any Loan Account balance, unless Spousal
Consent has been given to a different Beneficiary or the surviving spouse
chooses a different form of payment.

(d) QJSA Information to a Participant. No more than 180 days and no less than 30
days before the Annuity Starting Date, each Participant shall be given a written
explanation of (1) the terms and conditions of the QJSA, (2) the right to a
period of at least 30 days after receipt of written explanation to make election
to waive this form of payment and choose an optional form of payment and the
effect of this election, (3) the right to revoke this election and the effect of
this revocation, and (4) the need for Spousal Consent.

(e) QJSA Election. A Participant may elect, and such election shall include
Spousal Consent if married, at any time within the 180-day period ending on the
Annuity Starting Date, to (1) waive the right to receive the QJSA and elect an
optional form of payment, or (2) revoke or change any such election.

(f) QPSA Beneficiary Information to Participant. Upon becoming a Participant,
and with updates as needed to insure such information is accurate and readily
available to each Participant who is between the ages of 32 and 35, each married
Participant shall be given written information stating that (1) his or her death
benefit is payable to his or her surviving spouse, (2) he or she may choose that
the benefit be paid to a different Beneficiary, (3) he or she has the right to
revoke or change a prior designation and the effects of such revocation or
change, and (4) the need for Spousal Consent.

 

35

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

(g) QPSA Beneficiary Designation by Participant. A married Participant may
designate, with Spousal Consent, a non-spouse Beneficiary at any time after the
Participant has been given the information in the QPSA Beneficiary Information
to Participant paragraph above and upon the earlier of (1) the date the
Participant has terminated employment, or (2) the beginning of the Plan Year in
which the Participant attains age 35.

(h) QPSA Information to a Surviving Spouse. Each surviving spouse shall be given
a written explanation of (1) the terms and conditions of being paid his or her
Account balance in the form of a single life annuity, (2) the right to make an
election to waive this form of payment and choose an optional form of payment
and the effect of this election, and (3) the right to revoke this election and
the effect of this revocation.

(i) QPSA Election by Surviving Spouse. A surviving spouse may elect, at any time
up to the Annuity Starting Date, to (1) waive the right to receive a single life
annuity and elect an optional form of payment, or (2) revoke or change any such
election.

11.15 Put Option. To the extent required by Code section 409(h)(1)(B), the
Company shall issue a “Put Option” to each Participant or Beneficiary receiving
a distribution of Company Stock from the Plan if, at the time of distribution,
the Company Stock is not then readily tradable on an established market, as
defined in Code section 409(h) and Treasury Regulations thereunder. The Put
Option shall permit the Participant or Beneficiary to sell such Company Stock to
the Employer at its then fair market value (determined in accordance with
Section 17.7), to the Company at any time during the 60 day period commencing on
the date the Company Stock was distributed to the recipient and, if not
exercised within that period, the Put Option will temporarily lapse. Upon the
close of the Plan Year in which such temporary lapse of the Put Option occurs,
the “qualified independent appraiser” (as defined in Section 17.7) shall
determine the value of the Company Stock, and the Committee shall notify each
distributee who did not exercise the initial Put Option prior to its temporary
lapse in the preceding Plan Year of the revised value of the Company Stock. The
time during which the Put Option may be exercised shall recommence on the date
such notice or revaluation is given and shall permanently terminate 60 days
thereafter. The trustee may be permitted by the Company to purchase Company
Stock put to the Company under a Put Option. At the option of the Company or
Trustee (as directed by the Committee), as the case may be, the payment for the
Company Stock sold pursuant to a Put Option shall be made, as determined in the
discretion of the Company or the Trustee (as directed by the Committee), as the
case may be, in the following forms:

(a) if the Company Stock was distributed as part of a total distribution
(determined in accordance with section 409(h)(5) of the Code), then payment will
be made with a promissory note which provides for substantially equal annual
installments commencing within 30 days from the date of the exercise of the Put
Option and over a period not exceeding 5 years, with interest payable at a
reasonable rate (as determined by the Company) on any unpaid installment
balance, with adequate security provided, and without penalty for any prepayment
of such installments; or

(b) in a lump sum no later than 30 days after such Participant exercises the Put
Option.

 

36

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

At the direction of the Company, the Trustee on behalf of the Trust may offer to
purchase any shares of Company Stock (which are not sold pursuant to a Put
Option) from any former Participant or Beneficiary at any time in the future, at
their then fair market value.

12. ADP AND ACP TESTS

12.1 Contribution Limitation Definitions. The following definitions are
applicable to this Section 12 (where a definition is contained in both Sections
1 and 12, for purposes of Section 12 the Section 12 definition shall be
controlling):

(a) “ACP” or “Average Contribution Percentage.” The Average Percentage
calculated using Contributions (as defined in this Section) allocated to
Participants as of a date within the Plan Year.

(b) “ACP Test.” The determination of whether the ACP is in compliance with the
Basic or Alternative Limitation for a Plan Year (as defined in Section 12.2).

(c) “ADP” or “Average Deferral Percentage.” The Average Percentage (as defined
in this Section) calculated using Deferrals (as defined in this Section)
allocated to Participants as of a date within the Plan Year.

(d) “ADP Test.” The determination of whether the ADP is in compliance with the
Basic or Alternative Limitation for a Plan Year (as defined in Section 12.2).

(e) “Average Percentage.” The average of the calculated percentages for
Participants within the specified group. The calculated percentage refers to
either the “Deferrals” or “Contributions” (as defined in this Section) made on
each Participant’s behalf for the Plan Year, divided by his or her Compensation
for the portion of the Plan Year in which he or she was an Eligible Employee
while a Participant. (Employee Contributions to this Plan or comparable
contributions to plans of Related Companies which shall be refunded solely
because they exceed the Contribution Dollar Limit are included in the percentage
for the HCE Group but not for the NHCE Group.)

(f) “Contributions” shall include Company Match Contributions. In addition,
Contributions may include Employee Contributions, but only to the extent that
(1) the Employer elects to use them, (2) they are not used or counted in the ADP
Test and (3) they otherwise satisfy the requirements as prescribed under Code
section 401(m) permitting treatment as Contributions for purposes of the ACP
Test.

(g) “Current Year Testing Method.” The use of the Plan Year’s ADP for the Plan
Year’s NHCE Group for purposes of performing the Plan Year’s ADP Test and/or the
use of the Plan Year’s ACP for the Plan Year’s NHCE Group for purposes of
performing the Plan Year’s ACP Test.

(h) “Deferrals” shall include Employee Contributions.

 

37

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

(i) “HCE” or “Highly Compensated Employee.” An Employee who (in accordance with
Code section 414(q)):

(1) Was a more than 5-percent Owner (within the meaning of Code section
414(q)(2)) at any time during the Plan Year or the preceding Plan Year; or

(2) Received Compensation during the preceding Plan Year in excess of $110,000
(as adjusted for such Year pursuant to Code sections 414(q)(1) and 415(d)).

A former Employee shall be treated as an HCE if (1) such former Employee was an
HCE when he or she separated from service, or (2) such former Employee was an
HCE in service at any time after attaining age 55.

(j) “HCE Group” and “NHCE Group.” With respect to all Related Companies, the
respective group of HCEs and NHCEs who are eligible to have amounts contributed
on their behalf for the respective Plan Year, including Employees who would be
eligible but for their election not to participate or to contribute, or because
their Pay is greater than zero but does not exceed a stated minimum. For Plan
Years commencing after December 31, 1998, with respect to all Related Companies,
if the Plan permits participation prior to an Eligible Employee’s satisfaction
of the minimum age and service requirements of Code section 410(a)(1)(A),
Eligible Employees who have not met the minimum age and service requirements of
Code section 410(a)(1)(A) may be excluded in the determination of the NHCE
Group, but not in the determination of the HCE Group, for purposes of (i) the
ADP Test, if Code section 410(b)(4)(B) is applied in determining whether the
401(k) portion of the Plan meets the requirements of Code section 410(b), or
(ii) the ACP Test, if Code section 410(b)(4)(B) is applied in determining
whether the 401(m) portion of the Plan meets the requirements of Code section
410(b).

(1) If the Related Companies maintain two or more plans which are subject to the
ADP or ACP Test and are considered as one plan for purposes of Code sections
401(a)(4) or 410(b), all such plans shall be aggregated and treated as one plan
for purposes of meeting the ADP and ACP Tests, provided that the plans may only
be aggregated if they have the same plan year.

(2) If an HCE is covered by more than one cash or deferred arrangement, or more
than one arrangement permitting employee or matching contributions, maintained
by the Related Companies, all such plans shall be aggregated and treated as one
plan (other than those plans that may not be permissively aggregated) for
purposes of calculating the separate percentage for the HCE which is used in the
determination of the Average Percentage. For purposes of the preceding sentence,
if such plans have different plan years, the plans are aggregated with respect
to the plan years ending with or within the same calendar year.

(k) “NHCE” or “Non-Highly Compensated Employee.” An Employee who is not an HCE.

(l) “Prior Year Testing Method.” The use of the preceding Plan Year’s ADP for
the preceding Plan Year’s NHCE Group for purposes of performing the Plan Year’s
ADP Test and/or the use of the preceding Plan Year’s ACP for the preceding Plan
Year’s NHCE Group for purposes of performing the Plan Year’s ACP Test.

 

38

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

12.2 ADP and ACP Tests. The Plan is intended to satisfy the safe-harbor
requirements of Sections 401(k)(12) and 401(m)(11) of the Code.

For each Plan Year, the Prior Year Testing Method shall be used and the ADP and
ACP for the HCE Group must meet either the Basic or Alternative Limitation when
compared to the respective preceding Plan Year’s ADP and ACP for the preceding
Plan Year’s NHCE Group, defined as follows:

(a) Basic Limitation. The HCE Group Average Percentage may not exceed 1.25 times
the NHCE Group Average Percentage.

(b) Alternative Limitation. The HCE Group Average Percentage is limited by
reference to the NHCE Group Average Percentage as follows:

 

If the NHCE Group

Average Percentage is:

  

Then the Maximum HCE Group

Average Percentage is:

Less than 2%    2 times NHCE Group Average % 2% to 8%    NHCE Group Average %
plus 2% More than 8%    NA - Basic Limitation applies

12.3 Correction of ADP and ACP Tests. For each Plan Year, if the ADP or ACP
Tests is/are not met, the Administrator shall determine, no later than the end
of the next Plan Year, a maximum percentage to be used in place of the
calculated percentage for all HCEs that would reduce the ADP and/or ACP for the
HCE Group by a sufficient amount to meet the ADP and ACP Tests.

With regard to each HCE whose Deferral percentage and/or Contribution percentage
is in excess of the maximum percentage, a dollar amount of excess Deferrals
and/or excess Contributions shall then be determined by (i) subtracting the
product of such maximum percentage for the ADP and the HCE’s Compensation from
the HCE’s actual Deferrals and (ii) subtracting the product of such maximum
percentage for the ACP and the HCE’s Compensation from the HCE’s actual
Contributions. Such amounts shall then be aggregated to determine the total
dollar amount of excess Deferrals and/or excess Contributions. ADP and/or ACP
corrections shall be made in accordance with the leveling method as described
below.

(a) ADP Correction. The HCE with the highest Deferral dollar amount shall have
his or her Deferral dollar amount reduced in an amount equal to the lesser of
the dollar amount of excess Deferrals for all HCEs or the dollar amount that
would cause his or her Deferral dollar amount to equal that of the HCE with the
next highest Deferral dollar amount. The process shall be repeated until the
total of the Deferral dollar amount reductions equals the dollar amount of
excess Deferrals for all HCEs.

 

39

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

To the extent an HCE’s Deferrals were determined to be reduced as described in
the paragraph above, Employee Contributions shall, by the end of the next Plan
Year, be refunded to the HCE, except that such amount to be refunded shall be
reduced by Employee Contributions previously refunded because they exceeded the
Contribution Dollar Limit. The excess amounts shall first be taken from
unmatched Employee Contributions and then from matched Employee Contributions.
Any Matching Contributions attributable to refunded excess Employee
Contributions as described in this Section, adjusted for investment gain or loss
for the Plan Year to which the excess Employee Contributions relate, shall be
forfeited and used as described in Section 8.

(b) ACP Correction. The HCE with the highest Contribution dollar amount shall
have his or her Contribution dollar amount reduced in an amount equal to the
lesser of the dollar amount of excess Contributions for all HCEs or the dollar
amount that would cause his or her Contribution dollar amount to equal that of
the HCE with the next highest Contribution dollar amount. The process shall be
repeated until the total of the Contribution dollar amount reductions equals the
dollar amount of excess Contributions for all HCEs.

To the extent an HCE’s Contributions were determined to be reduced as described
in the paragraph above, Company Match Contributions shall, by the end of the
next Plan Year, be refunded to the HCE to the extent vested, and forfeited and
used as described in Section 8 or to reduce future Contributions to be made by
an Employer as soon as administratively feasible to the extent such amounts were
not vested, as of the end of the Plan Year being tested.

(c) Investment Fund Sources. Once the amount of excess Deferrals and/or
Contributions is determined, and with regard to excess Contributions, allocated
by type of Contribution, within each Account from which amounts are refunded or
forfeited, amounts shall first be taken from the Sweep Account and then taken by
Investment Fund in direct proportion to the market value of the Participant’s
interest in each Investment Fund which excludes his or her Loan Account balance
as of the Trade Date on which the correction is processed.

12.4 Adjustment for Investment Gain or Loss. Any excess Deferrals or
Contributions to be refunded to a Participant or forfeited in accordance with
Section 12.3 or 12.5 shall be adjusted for investment gain or loss in accordance
with Treas. Reg. §§ 1.401(k)-2(b)(2)(iv) or 1.401(m)-2(b)(2)(iv). However,
refunds or forfeitures shall not include investment gain or loss for the period
between the end of the applicable Plan Year and the date of distribution.

12.5 Testing Responsibilities and Required Records. The Administrator shall be
responsible for ensuring that the Plan meets the ADP Test and the ACP Test, and
that the Contribution Dollar Limit is not exceeded. In carrying out its
responsibilities, the Administrator shall have sole discretion to limit or
reduce Deferrals or Contributions at any time. The Administrator shall maintain
records which are sufficient to demonstrate that the ADP Test and the ACP Test
have been met for each Plan Year for at least as long as the Employer’s
corresponding tax year is open to audit.

 

40

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

12.6 Separate Testing.

(a) Multiple Employers: The determination of HCEs, NHCEs, and the performance of
the ADP Test and the ACP Test and any corrective action resulting therefrom,
shall be made separately with regard to the Employees of each Employer (and its
Related Companies) that is not a Related Company with the other Employer(s).

(b) Collective Bargaining Units: The performance of the ADP Test, and if
applicable, the ACP Test and any corrective action resulting therefrom, shall be
applied separately to Employees who are eligible to participate in the Plan as a
result of a collective bargaining agreement.

In addition, separate testing may be applied, at the discretion of the
Administrator and to the extent permitted under Treasury regulations, to any
group of Employees for whom separate testing is permissible.

13. MAXIMUM CONTRIBUTION LIMITATION

13.1 “Annual Addition” Defined. The sum of all amounts allocated to the
Participant’s Account for a Plan Year. Amounts include contributions (except for
rollovers or transfers from another qualified plan), forfeitures and, if the
Participant is a Key Employee (pursuant to Section 14) for the applicable or any
prior Plan Year, medical benefits provided pursuant to Code section 419A(d)(1).
For purposes of this Section 13.1, “Account” also includes a Participant’s
account in all other defined contribution plans currently or previously
maintained by any Related Company. The Plan Year refers to the year to which the
allocation pertains, regardless of when it was allocated. The Plan Year shall be
the Code section 415 limitation year.

13.2 Maximum Annual Addition.

(a) Except to the extent permitted by Section 3.1(b) and Section 414(v) of the
Code, if applicable, the Annual Addition to a Participant’s accounts under this
Plan and any other defined contribution plan maintained by any Related Company
for any Plan Year shall not exceed –

(b) the lesser of: (1) $49,000 adjusted annually as provided in Code section
415(d) pursuant to the Treasury Regulations, or (2) 100 percent of his or her
Compensation for the Plan Year.

14. TOP HEAVY RULES

14.1 Top Heavy Definitions. When capitalized, the following words and phrases
have the following meanings when used in this Section:

(a) “Aggregation Group.” The group consisting of each qualified plan of an
Employer (and its Related Companies) (1) in which a Key Employee is a
participant or was a participant during the determination period (regardless of
whether such plan has terminated), or (2) which enables another plan in the
group to meet the requirements of Code sections 401(a)(4) or 410(b). The
Employer may also treat any other qualified plan as part of the group if the
group would continue to meet the requirements of Code sections 401(a)(4) and
410(b) with such plan being taken into account.

 

41

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

(b) “Determination Date.” The last Trade Date of the preceding Plan Year or, in
the case of the Plan’s first year, the last Trade Date of the first Plan Year.

(c) “Key Employee.” Any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the determination
date was an officer of the Employer having annual Compensation greater than
$160,000 (as adjusted under Section 415(i)(1) of the Code ), a 5% Owner, or a 1%
Owner whose Compensation exceeds $150,000.

(d) “Plan Benefit.” The sum as of the Determination Date of (1) an Employee’s
Account, (2) the present value of his or her other accrued benefits provided by
all qualified plans within the Aggregation Group, and (3) the aggregate
distributions made with respect to the Employee under the Plan and any Plan
aggregated with the Plan under Section 416(g)(2) of the Code during the one-year
period ending on such date. The preceding sentence shall also apply to
distributions under a terminated plan which, had it not been terminated, would
have been aggregated with the Plan under Section 416(g)(2)(A)(i) of the Code. In
the case of a distribution made for a reason other than separation from service,
death or disability, this provision shall be applied by substituting “five-year
period” for “one-year period.”

(e) “Top Heavy.” The Plan’s status when the Plan Benefits of Key Employees
account for more than 60% of the Plan Benefits of all Employees who have
performed services at any time during the five year period ending on the
Determination Date. The Plan Benefits of Employees who were, but are no longer,
Key Employees (because they have not been an officer or Owner during the five
year period), are excluded in the determination. The accrued benefits and
accounts of a Participant or former Employee who has not performed services for
the Employer during the one year period ending on the Determination Date shall
not be taken into account.

14.2 Special Contributions.

(a) Minimum Contribution Requirement. For each Plan Year in which the Plan is
Top Heavy, the Employer shall not allow any contributions (other than a Rollover
Contribution) to be made by or on behalf of any Key Employee unless the Employer
makes a contribution (other than contributions made by an Employer in accordance
with a Participant’s salary deferral election or contributions made by an
Employer based upon the amount contributed by a Participant) on behalf of all
Participants who were Eligible Employees as of the last day of the Plan Year in
an amount equal to at least 3% of each such Participant’s Compensation. The
Administrator shall remove any such contributions (including applicable
investment gain or loss) credited to a Key Employee’s Account in violation of
the foregoing rule and return them to the Employer or Employee to the extent
permitted by the Limited Return of Contributions paragraph of Section 18.
Company Matching Contributions shall be taken into account for purposes of
satisfying the minimum contribution requirements as outlined above.

 

42

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

(b) Overriding Minimum Benefit. Notwithstanding, contributions shall be
permitted on behalf of Key Employees if the Employer also maintains a defined
benefit plan which automatically provides a benefit which satisfies the Code
section 416(c)(1) minimum benefit requirements, including the adjustment
provided in Code section 416(h)(2)(A), if applicable. If this Plan is part of an
aggregation group in which a Key Employee is receiving a benefit and no minimum
is provided in any other plan, a minimum contribution of at least 3% of
Compensation shall be provided to the Participants specified in the preceding
paragraph. In addition, the Employer may offset a defined benefit minimum by
contributions (other than contributions made by an Employer in accordance with a
Participant’s salary deferral election or contributions made by an Employer
based upon the amount contributed by a Participant) made to this Plan.

15. PLAN ADMINISTRATION

15.1 Plan Delineates Authority and Responsibility. Plan fiduciaries include the
Company, the Administrator, the Committee and/or the Trustee, as applicable,
whose specific duties are delineated in this Plan and the Trust. In addition,
Plan fiduciaries also include any other person to whom fiduciary duties or
responsibility is delegated with respect to the Plan. Any person or group may
serve in more than one fiduciary capacity with respect to the Plan. To the
extent permitted under ERISA section 405, no fiduciary shall be liable for a
breach by another fiduciary.

15.2 Fiduciary Standards. Each fiduciary shall:

(a) discharge his or her duties in accordance with this Plan and the Trust to
the extent they are consistent with ERISA;

(b) use that degree of care, skill, prudence and diligence that a prudent person
acting in a like capacity and familiar with such matters would use in the
conduct of an enterprise of a like character and with like aims;

(c) act with the exclusive purpose of providing benefits to Participants and
their Beneficiaries, and defraying reasonable expenses of administering the
Plan;

(d) diversify Plan investments, to the extent such fiduciary is responsible for
directing the investment of Plan assets, so as to minimize the risk of large
losses, unless under the circumstances it is clearly prudent not to do so; and

(e) treat similarly situated Participants and Beneficiaries in a uniform and
nondiscriminatory manner.

15.3 Company is ERISA Plan Administrator. The Company is the plan administrator,
within the meaning of ERISA section 3(16), which is responsible for compliance
with all reporting and disclosure requirements, except those that are explicitly
the responsibility of the Trustee under applicable law. The Administrator and/or
Committee shall have any necessary authority to carry out such functions through
the actions of the Administrator, duly appointed officers of the Company, and/or
the Committee.

 

43

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

15.4 Administrator Duties. The Administrator shall have the discretionary
authority to construe this Plan and the Trust, and to do all things necessary or
convenient to effect the intent and purposes thereof, whether or not such powers
are specifically set forth in this Plan and the Trust. Actions taken in good
faith by the Administrator shall be conclusive and binding on all interested
parties, and shall be given the maximum possible deference allowed by law. In
addition to the duties listed elsewhere in this Plan and the Trust, the
Administrator’s authority shall include, but not be limited to, the
discretionary authority to:

(a) determine who is eligible to participate, if a contribution qualifies as a
rollover contribution, the allocation of Contributions, and the eligibility for
loans, withdrawals and distributions;

(b) provide each Participant with a summary plan description no later than 90
days after he or she has become a Participant (or such other period permitted
under ERISA section 104(b)(1)), as well as informing each Participant of any
material modification to the Plan in a timely manner;

(c) make a copy of the following documents available to Participants during
normal work hours: this Plan and the Trust (including subsequent amendments),
all annual and interim reports of the Trustee related to the entire Plan, the
latest annual report and the summary plan description;

(d) determine the fact of a Participant’s death and of any Beneficiary’s right
to receive the deceased Participant’s interest based upon such proof and
evidence as it deems necessary;

(e) establish and review at least annually a funding policy bearing in mind both
the short-run and long-run needs and goals of the Plan. To the extent
Participants may direct their own investments, the funding policy shall focus on
which Investment Funds are available for Participants to use; and

(f) adjudicate claims pursuant to the claims procedure described in Section 18.

15.5 Advisors May be Retained. The Administrator may retain such agents and
advisors (including attorneys, accountants, actuaries, consultants, record
keepers, investment counsel and administrative assistants) as it considers
necessary to assist it in the performance of its duties. The Administrator shall
also comply with the bonding requirements of ERISA section 412.

15.6 Delegation of Administrator Duties. The Company, as Administrator of the
Plan, has appointed a Committee to administer the Plan on its behalf. Except to
the extent that the Company otherwise provides, any delegation of duties to a
Committee shall carry with it the full discretionary authority of the
Administrator to complete such duties. The Committee shall be comprised of the
individuals who may from time to time hold the following positions: Vice
President Human Resources, Manager of Benefits, Treasurer, and one or more
at-large members who may be appointed by the Board from time to time. The
appointment of any person to such position shall automatically constitute the
appointment of such person to the Committee. The

 

44

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

resignation, termination or transfer of any person from such position, or in the
case of an at-large member, termination of employment with the Company, shall
constitute the automatic resignation of such person from the Committee. In the
event of a vacancy on the Committee, the members of the Committee or the Board
may appoint an interim Committee member to fill such vacancy. If the interim
Committee member is appointed to fill a vacancy due to a vacancy in one of the
positions listed above, such individual shall serve until a person is named to
the designated position, at which time the interim Committee member shall be
deemed to have resigned and the person appointed to the designated position
shall automatically be appointed to the Committee. The Committee may act
notwithstanding the event of a vacancy on the Committee due to a vacancy in one
or more of the positions listed above. All appointments to the Committee
(including automatic appointments of holders of designated positions and interim
appointments) are subject to the acceptance by the appointee.

15.7 Committee Operating Rules.

(a) Actions of Majority. Any act delegated by the Company to the Committee may
be done by a majority of its members. The majority may be expressed by a vote at
a meeting or in writing without a meeting, and a majority action shall be
equivalent to an action of all Committee members.

(b) Meetings. The Committee shall hold meetings upon such notice, place and
times as it determines necessary to conduct its functions properly.

(c) Notice to Trustee. The Committee may authorize one or more of its members to
execute documents on its behalf and may authorize one or more of its members or
other individuals who are not members to give written direction to the Trustee
in the performance of its duties.

16. MANAGEMENT OF INVESTMENTS

16.1 Trust Agreement. All Plan assets shall be held by the Trustee in trust, in
accordance with those provisions of this Plan and the Trust which relate to the
Trustee, for use in providing Plan benefits and paying Plan fees and expenses
not paid directly by the Employer. Plan benefits shall be drawn solely from the
Trust and paid by the Trustee as directed by the Administrator. Notwithstanding,
the Administrator may appoint, with the approval of the Trustee, another trustee
to hold and administer Plan assets which do not meet the requirements of
Section 16.2.

16.2 Investment Funds. The Administrator is hereby granted authority to direct
the Trustee to invest Trust assets in one or more Investment Funds. The number
and composition of Investment Funds may be changed from time to time, without
the necessity of amending this Plan and the Trust. The Trustee may establish
reasonable limits on the number of Investment Funds as well as the acceptable
assets for any such Investment Fund. Each of the Investment Funds may be
comprised of any of the following:

(a) shares of a registered investment company, whether or not the Trustee or any
of its affiliates is an advisor to, or other service provider to, such company;

 

45

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

(b) collective investment funds maintained by the Trustee, or any other
fiduciary to the Plan, which are available for investment by trusts which are
qualified under Code sections 401(a) and 501(a);

(c) individual equity and fixed income securities which are readily tradable on
the open market;

(d) guaranteed investment contracts issued by a bank or insurance company;

(e) interest bearing deposits of the Trustee; and

(f) Company Stock.

Any Investment Fund assets invested in a collective investment fund, shall be
subject to all the provisions of the instruments establishing and governing such
fund. These instruments, including any subsequent amendments, are incorporated
herein by reference.

16.3 Authority to Hold Cash. The Trustee shall have the authority to cause the
investment manager of each Investment Fund to maintain sufficient deposit or
money market type assets in each Investment Fund to handle the Fund’s liquidity
and disbursement needs. Each Participant’s and Beneficiary’s Sweep Account,
which is used to hold assets pending investment or disbursement, shall consist
of interest bearing deposits of the Trustee.

16.4 Trustee to Act Upon Instructions. The Trustee shall carry out instructions
to invest assets in the Investment Funds as soon as practicable after such
instructions are received from the Administrator, Participants, or
Beneficiaries. Such instructions shall remain in effect until changed by the
Administrator, Participants or Beneficiaries.

16.5 Administrator Has Right to Vote Registered Investment Company Shares. The
Administrator shall be entitled to vote proxies or exercise any shareholder
rights relating to shares held on behalf of the Plan in a registered investment
company. Notwithstanding, the authority to vote proxies and exercise shareholder
rights related to such shares held in a Custom Fund (as defined in this Section)
is vested as provided otherwise in Section 16.

16.6 Custom Fund Investment Management. The Administrator may designate, with
the consent of the Trustee, an investment manager for any Investment Fund
established by the Trustee solely for Participants of the Plan and any other
qualified plan of the Company or a Related Company participating in a master
trust with the Plan (a “Custom Fund”). The investment manager may be an
Administrator, Trustee or an investment manager pursuant to ERISA section 3(38).
The Administrator shall advise the Trustee in writing of the appointment of an
investment manager and shall cause the investment manager to acknowledge to the
Trustee in writing that the investment manager is a fiduciary to the Plan.

A Custom Fund shall be subject to the following:

(a) Guidelines. Written guidelines, acceptable to the Trustee, shall be
established for a Custom Fund. If a Custom Fund consists solely of collective
investment funds or shares of

 

46

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

a registered investment company (and sufficient deposit or money market type
assets to handle the Fund’s liquidity and disbursement needs), its underlying
instruments shall constitute the guidelines.

(b) Authority of Investment Manager. The investment manager of a Custom Fund
shall have the authority to vote or execute proxies, exercise shareholder
rights, manage, acquire, and dispose of Trust assets. Notwithstanding, the
authority to vote proxies and exercise shareholder rights related to shares of
Company Stock held in a Custom Fund is vested as provided otherwise in
Section 16.

(c) Custody and Trade Settlement. Unless otherwise agreed to by the Trustee, the
Trustee shall maintain custody of all Custom Fund assets and be responsible for
the settlement of all Custom Fund trades. For purposes of this section, shares
of a collective investment fund, shares of a registered investment company and
guaranteed investment contracts issued by a bank or insurance company, shall be
regarded as the Custom Fund assets instead of the underlying assets of such
instruments.

(d) Limited Liability of Co-Fiduciaries. Neither the Administrator nor the
Trustee shall be obligated to invest or otherwise manage any Custom Fund assets
for which the Trustee or Administrator is not the investment manager nor shall
the Administrator or Trustee be liable for acts or omissions with regard to the
investment of such assets except to the extent required by ERISA.

16.7 Authority to Segregate Assets. The Company may direct the Trustee to split
an Investment Fund into two or more funds in the event any assets in the Fund
are illiquid or the value is not readily determinable. In the event of such
segregation, the Company shall give instructions to the Trustee on what value to
use for the split-off assets, and the Trustee shall not be responsible for
confirming such value.

16.8 Maximum Permitted Investment in Company Stock. If the Company provides for
a Company Stock Fund the Fund shall be comprised of Company Stock and sufficient
deposit or money market type assets to handle the Fund’s liquidity and
disbursement needs. The Fund may be as large as necessary to comply with
Participants’ and Beneficiaries’ investment elections as well the total
investment of Participants’ and Beneficiaries’ ESOP Accounts.

16.9 Participants Have Right to Vote and Tender Company Stock. Each Participant
or Beneficiary shall be entitled to instruct the Trustee as to the voting or
tendering of any full or partial shares of Company Stock held on his or her
behalf in the Company Stock Fund. The Administrator shall conclusively determine
the number of shares of Company Stock that are subject to each Participant’s
voting instructions and shall advise the Trustee accordingly. Prior to such
voting or tendering of Company Stock, each Participant or Beneficiary shall
receive a copy of the proxy solicitation or other material relating to such vote
or tender decision and a form for the Participant or Beneficiary to complete
which confidentially instructs the Trustee to vote or tender such shares in the
manner indicated by the Participant or Beneficiary. Upon receipt of such
instructions, the Trustee shall act with respect to such shares as instructed.
The Trustee shall vote any shares of Company Stock held in the Trust with
respect to which it has not

 

47

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

received, prior to the date specified therefor, written instructions on the
prescribed form from the Participants who are entitled to direct the voting of
such shares, as directed by the Committee. In the absence of direction by the
Committee, the Trustee shall vote such undirected shares in the same proportion
as the shares for which voting instructions have been received.

In particular, with respect to any corporate matter which involves the voting of
Company Stock with respect to the approval or disapproval of any corporate
merger or consolidation, recapitalization, reclassification, liquidation,
dissolution, sale of substantially all of the assets of a trade or business, or
such other transactions which may be prescribed by regulation, each Participant
may be entitled to direct the Trustee as to the exercise of any voting rights
attributable to shares of Company Stock then allocated to his ESOP Account or
Prior ESOP Rollover Account, as required by sections 401(a)(22) and 409(e)(3) of
the Code. The Administrator shall have the sole responsibility for determining
when a corporate matter has arisen that involves the voting of Company Stock
under this provision and shall provide the Trustee with a certification of its
determination and the basis therefor.

16.10 Named Fiduciary. With respect to voting and tender rights, each
participant is considered a named fiduciary pursuant to ERISA Section 403(a)(1)
for the limited purpose of giving such directions.

16.11 Independent Fiduciary. Notwithstanding any other provision herein to the
contrary, the Committee may appoint an independent fiduciary to direct the
Trustee, to the extent consistent with ERISA, as to the voting and/or tender of
all shares of Company Stock held by the Trust for which voting and/or tender
instructions are not received from Participants as provided in Section 16.9.

16.12 Procedures for Voting and Tender Instructions. The Committee shall, in its
discretion, establish such procedures as may be appropriate to enable
Participants to issue voting and/or tender instructions including, but not
limited to, such procedures as may:

(a) Specify the date by which such voting or tender instructions must be
received and the method by which such voting or tender instructions shall be
given;

(b) Provide Participants with adequate information upon which to base their
voting or tender instructions;

(c) Ensure confidentiality of Participants’ votes or tender instructions;

(d) Protect Participants from coercion in the exercise of their voting or tender
instructions; and

(e) Specify the method for determining the number of shares of Company Stock
which are subject to each Participant’s voting and/or tender instructions.

All procedures established hereunder shall be applied in a nondiscriminatory and
uniform manner.

 

48

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

16.13 Registration and Disclosure for Company Stock. The Administrator shall be
responsible for determining the applicability (and, if applicable, complying
with) the requirements of the Securities Act of 1933, as amended, the California
Corporate Securities Law of 1968, as amended, and any other applicable blue sky
law. The Administrator shall also specify what restrictive legend or transfer
restriction, if any, is required to be set forth on the certificates for the
securities and the procedure to be followed by the Trustee to effectuate a
resale of such securities.

16.14 Prohibited Allocations. Notwithstanding any provision in this Plan to the
contrary, if shares of Company Stock are sold to the Plan by a shareholder in a
transaction for which special tax treatment is elected by such shareholder (or
his representative) pursuant to section 1042 of the Code, no assets attributable
to such Company Stock may be allocated to the ESOP Account or Prior ESOP
Rollover Account of:

(a) any person who owns (after the application of section 318(a) of the Code)
more than 25 percent in value of the outstanding securities of the Employers;
and

(b) the shareholder, and any person who is related to such shareholder (within
the meaning of section 267(b) of the Code), but excluding lineal descendants of
such shareholder as long as not more than 5% of the aggregate amount of all
Company Stock sold by such shareholder or any other relative of the lineal
descendant in a transaction to which section 1042 of the Code applies is
allocated to lineal descendants of such shareholder during the Nonallocation
Period (as defined below).

Further, no other allocations of ESOP Contributions may be made to the Accounts
of such persons unless additional allocations are made to other Participants, in
accordance with the provisions of sections 401(a) and 410 of the Code. The term
“Nonallocation Period” means the period beginning on the date of sale and ending
on the later of ten years after the date of sale or the date of the allocation
attributable to the final payment on an acquisition loan incurred with respect
to the sale.

17. TRUST ADMINISTRATION

17.1 Trustee to Construe Trust. The Trustee shall have the discretionary
authority to construe those provisions of this Plan and the Trust which relate
to the Trustee and to do all things necessary or convenient to the
administration of the Trust, whether or not such powers are specifically set
forth in this Plan and the Trust. Actions taken in good faith by the Trustee
shall be conclusive and binding on all interested parties, and shall be given
the maximum possible deference allowed by law.

17.2 Establishment of a Master Trust. The Trustee may establish, at the
direction of the Company, a master trust for the benefit of the Plan and any
other qualified plan of the Company or a Related Company, provided that the
Trustee acts as trustee for such plan pursuant to a plan document which contains
a provision substantially identical to this provision. The assets of the Plan,
to the extent invested in such master trust, shall consist only of that
percentage of the assets of the master trust represented by the value of the
interest therein held by the Plan.

 

49

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

17.3 Trustee To Act As Owner of Trust Assets. Subject to the specific conditions
and limitations set forth in this Plan and the Trust, the Trustee shall have all
the power, authority, rights and privileges of an absolute owner of the Trust
assets and, not in limitation but in amplification of the foregoing, may:

(a) receive, hold, manage, invest and reinvest, sell, tender, exchange, dispose
of, encumber, hypothecate, pledge, mortgage, lease, grant options respecting,
repair, alter, insure, or distribute any and all property in the Trust;

(b) borrow money, participate in reorganizations, pay calls and assessments,
vote or execute proxies, exercise subscription or conversion privileges,
exercise options and register any securities in the Trust in the name of the
nominee, in federal book entry form or in any other form as shall permit title
thereto to pass by delivery;

(c) renew, extend the due date, compromise, arbitrate, adjust, settle, enforce
or foreclose, by judicial proceedings or otherwise, or defend against the same,
any obligations or claims in favor of or against the Trust; and

(d) end, through a collective investment fund, any securities held in such
collective investment fund to brokers, dealers or other borrowers and to permit
such securities to be transferred into the name and custody and be voted by the
borrower or others.

17.4 United States Indicia of Ownership. The Trustee shall not maintain the
indicia of ownership of any Trust assets outside the jurisdiction of the United
States, except as authorized by ERISA section 404(b).

17.5 Tax Withholding and Payment.

(a) The Trustee shall calculate and withhold federal (and, if applicable, state)
income taxes with regard to any Eligible Rollover Distribution that is not paid
as a Direct Rollover in accordance with the Participant’s withholding election
or as required by law if no election is made or the election is less than the
amount required by law. With regard to any taxable distribution that is not an
Eligible Rollover Distribution, the Trustee shall calculate and withhold federal
(and, if applicable, state) income taxes in accordance with the Participant’s
withholding election or as required by law if no election is made.

(b) Taxes Due From Investment Funds. The Trustee shall pay from the Investment
Fund any taxes or assessments imposed by any taxing or governmental authority on
such Fund or its income, including related interest and penalties.

17.6 Trust Accounting.

(a) Annual Report. Within 90 days (or other reasonable period) following the
close of the Plan Year, the Trustee shall provide the Administrator with an
annual accounting of Trust assets and information to assist the Administrator in
meeting ERISA’s annual reporting and audit requirements.

 

50

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

(b) Periodic Reports. The Trustee shall maintain records and provide sufficient
reporting to allow the Administrator to properly monitor the Trust’s assets and
activity.

(c) Administrator Approval. Approval of any Trustee accounting shall
automatically occur 90 days after such accounting has been received by the
Administrator, unless the Administrator files a written objection with the
Trustee within such time period. Such approval shall be final as to all matters
and transactions stated or shown therein and binding upon the Administrator.

17.7 Valuation of Certain Assets. If the Trustee determines the Trust holds any
asset (including Company Stock) which is not readily tradable and listed on a
national securities exchange registered under the Securities Exchange Act of
1934, as amended, the Trustee shall engage a “qualified independent appraiser”
(as described in the following sentence) to determine the fair market value of
such property, and the appraisal fees shall be paid from the Investment Fund
containing the asset. Any qualified independent appraiser engaged by the Trustee
shall meet requirements similar to the requirements of the regulations
prescribed under Code section 170(a)(1).

17.8 Legal Counsel. The Trustee may consult with legal counsel of its choice,
including counsel for the Employer or counsel of the Trustee, upon any question
or matter arising under this Plan and the Trust. When relied upon by the
Trustee, the opinion of such counsel shall be evidence that the Trustee has
acted in good faith.

17.9 Fees and Expenses. The Trustee’s fees for its services as Trustee shall be
such as may be mutually agreed upon by the Company and the Trustee.

17.10 Trustee Duties and Limitations. The Trustee’s duties, unless otherwise
agreed to by the Trustee, shall be confined to construing the terms of this Plan
and the Trust as they relate to the Trustee, receiving funds on behalf of and
making payments from the Trust, safeguarding and valuing Trust assets, investing
and reinvesting Trust assets in the Investment Funds as directed by the
Administrator, Participants or Beneficiaries and those duties as described in
this Section 17.

The Trustee shall have no duty or authority to ascertain whether Contributions
are in compliance with the Plan, to enforce collection or to compute or verify
the accuracy or adequacy of any amount to be paid to it by the Employer. The
Trustee shall not be liable for the proper application of any part of the Trust
with respect to any disbursement made at the direction of the Administrator.

18. RIGHTS, PROTECTION, CONSTRUCTION AND JURISDICTION

18.1 Plan Does Not Affect Employment Rights. The Plan does not provide any
employment rights to any Employee. The Employer expressly reserves the right to
discharge an Employee at any time, with or without cause, without regard to the
effect such discharge would have upon the Employee’s interest in the Plan.

 

51

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

18.2 Compliance With USERRA. Notwithstanding any provision of the Plan to the
contrary, with regard to an Employee who after serving in the uniformed services
is reemployed within the time required by USERRA, contributions shall be made
and benefits and service credit shall be provided under the Plan with respect to
his or her qualified military service (as defined in Code section 414(u)(5)) in
accordance with Code section 414(u).

18.3 Limited Return of Contributions. Except as provided in this paragraph,
(1) Plan assets shall not revert to the Employer nor be diverted for any purpose
other than the exclusive benefit of Participants or their Beneficiaries; and
(2) a Participant’s vested interest shall not be subject to divestment. As
provided in ERISA section 403(c)(2), the actual amount of a Contribution made by
the Employer (or the current value of the Contribution if a net loss has
occurred) may revert to the Employer if:

(a) such Contribution is made by reason of a mistake of fact;

(b) initial qualification of the Plan under Code section 401(a) is not received
and a request for such qualification is made within the time prescribed under
Code section 401(b) (the existence of and Contributions under the Plan are
hereby conditioned upon such qualification); or

(c) such Contribution is not deductible under Code section 404 (such
Contributions are hereby conditioned upon such deductibility) in the taxable
year of the Employer for which the Contribution is made.

The reversion to the Employer must be made (if at all) within one year of the
mistaken payment of the Contribution, the date of denial of qualification, or
the date of disallowance of deduction, as the case may be. A Participant shall
have no rights under the Plan with respect to any such reversion.

18.4 Assignment and Alienation. As provided by Code section 401(a)(13) and to
the extent not otherwise required by law, no benefit provided by the Plan may be
anticipated, assigned or alienated, except:

(a) to create, assign or recognize a right to any benefit with respect to a
Participant pursuant to a QDRO, or

(b) to use a Participant’s vested Account balance as security for a loan from
the Plan which is permitted pursuant to Code section 4975.

18.5 Facility of Payment. If a Plan benefit is due to be paid to a minor or if
the Administrator reasonably believes that any payee is legally incapable of
giving a valid receipt and discharge for any payment due him or her, the
Administrator shall have the payment of the benefit, or any part thereof, made
to the person (or persons or institution) whom it reasonably believes is caring
for or supporting the payee, unless it has received due notice of claim therefor
from a duly appointed guardian or conservator of the payee. Any payment shall to
the extent thereof, be a complete discharge of any liability under the Plan to
the payee.

 

52

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

18.6 Reallocation of Lost Participant’s Accounts. If the Administrator cannot
locate a person entitled to payment of a Plan benefit after a reasonable search,
the Administrator may at any time thereafter treat such person’s Account as
forfeited and use such amount as described in Section 8.4. If such person
subsequently presents the Administrator with a valid claim for the benefit, such
person shall be paid the amount treated as forfeited, plus the interest that
would have been earned in the Sweep Account to the date of determination. The
Administrator shall pay the amount through an additional amount contributed by
the Employer or direct the Trustee to pay the amount from the Forfeiture
Account.

18.7 Claims Procedure.

(a) Right to Make Claim. An interested party who disagrees with the
Administrator’s determination of his or her right to Plan benefits must submit a
written claim and exhaust this claim procedure before legal recourse of any type
is sought. The claim must include the important issues the interested party
believes support the claim. The Administrator, pursuant to the authority
provided in this Plan, shall either approve or deny the claim.

(b) Process for Denying a Claim. The Administrator’s partial or complete denial
of an initial claim must include an understandable, written response covering
(1) the specific reasons why the claim is being denied (with reference to the
pertinent Plan provisions) and (2) the steps necessary to perfect the claim and
obtain a final review.

(c) Appeal of Denial and Final Review. The interested party may make a written
appeal of the Administrator’s initial decision, and the Administrator shall
respond in the same manner and form as prescribed for denying a claim initially.

(d) Time Frame. The initial claim, its review, appeal and final review shall be
made in a timely fashion, subject to the following time table:

 

Action

   Days to Respond
From Last Action

Administrator determines benefit

   NA

Interested party files initial request

   60 days

Administrator’s initial decision

   90 days

Interested party requests final review

   60 days

Administrator’s final decision

   60 days

However, the Administrator may take up to twice the maximum response time for
its initial and final review if it provides an explanation within the normal
period of why an extension is needed and when its decision shall be forthcoming.

18.8 Construction. Headings are included for reading convenience. The text shall
control if any ambiguity or inconsistency exists between the headings and the
text. The singular and plural shall be interchanged wherever appropriate.
References to Participant shall include Beneficiary when appropriate and even if
not otherwise already expressly stated. Whenever

 

53

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

appropriate, references to Trust shall mean the Trust established for the Plan,
and, with regard to any portion of the Plan participating in a master trust
established pursuant to Section 17, the master trust.

18.9 Jurisdiction and Severability. This Plan and the Trust shall be construed,
regulated and administered under ERISA and other applicable federal laws and,
where not otherwise preempted, by the laws of the State of California. If any
provision of this Plan and the Trust shall become invalid or unenforceable, that
fact shall not affect the validity or enforceability of any other provision of
this Plan and the Trust. All provisions of this Plan and the Trust shall be so
construed as to render them valid and enforceable in accordance with their
intent.

18.10 Indemnification by Employer. The Employers hereby agree to indemnify the
members of the Board, the Committee and any other Employees to whom any
fiduciary responsibility with respect to the Plan is allocated or delegated,
against any and all liabilities resulting from any action or inaction,
(including a Plan termination in which the Company fails to apply for a
favorable determination from the Internal Revenue Service with respect to the
qualification of the Plan upon its termination), in relation to the Plan or
Trust (1) including (without limitation) expenses reasonably incurred in the
defense of any claim relating to the Plan or its assets, and amounts paid in any
settlement approved by the Company relating to the Plan or its assets, but
(2) excluding liability resulting from actions or inactions made in bad faith,
or resulting from the negligence or willful misconduct of the Trustee. The
Company shall have the right, but not the obligation, to conduct the defense of
any action to which this Section applies. The Plan fiduciaries are not entitled
to indemnity from the Plan assets relating to any such action.

19. AMENDMENT, MERGER, DIVESTITURES AND TERMINATION

19.1 Amendment. The Company reserves the right to amend this Plan and the Trust
at any time, to any extent and in any manner it may deem necessary or
appropriate. The Company (and not the Trustee) shall be responsible for adopting
any amendments necessary to maintain the qualified status of this Plan and the
Trust under Code sections 401(a) and 501(a). If the Committee is acting as the
Administrator in accordance with Section 15.6, it shall have the authority to
adopt Plan and Trust amendments which have no substantial adverse financial
impact upon any Employer or the Plan. All interested parties shall be bound by
any amendment, provided that no amendment shall:

(a) become effective unless it has been adopted in accordance with the
procedures set forth in Section 19.5;

(b) except to the extent permissible under ERISA and the Code, make it possible
for any portion of the Trust assets to revert to an Employer or to be used for,
or diverted to, any purpose other than for the exclusive benefit of Participants
and Beneficiaries entitled to Plan benefits and to defray reasonable expenses of
administering the Plan;

(c) decrease the rights of any Employee to benefits accrued (including the
elimination of optional forms of benefits) to the date on which the amendment is
adopted, or if later, the date upon which the amendment becomes effective,
except to the extent permitted under ERISA and the Code; nor

 

54

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

(d) permit an Employee to be paid the balance of his or her Employee Account
unless the payment would otherwise be permitted under Code section 401(k).

19.2 Merger. This Plan and the Trust may not be merged or consolidated with, nor
may its assets or liabilities be transferred to, another plan unless each
Participant and Beneficiary would, if the resulting plan were then terminated,
receive a benefit just after the merger, consolidation or transfer which is at
least equal to the benefit which would be received if either plan had terminated
just before such event.

19.3 Plan Termination. The Company may, at any time and for any reason,
terminate the Plan in accordance with the procedures set forth in Section 19.5,
or completely discontinue contributions. Upon either of these events, or in the
event of a partial termination of the Plan within the meaning of Code section
411(d)(3), the Accounts of each affected Employee who has not yet incurred a
Break in Service shall be fully vested. If no successor plan is established or
maintained, lump sum distributions shall be made in accordance with the terms of
the Plan as in effect at the time of the Plan’s termination or as thereafter
amended provided that a post-termination amendment shall not be effective to the
extent that it violates Section 19.1 unless it is required in order to maintain
the qualified status of the Plan upon its termination. The Trustee’s and
Employer’s authority shall continue beyond the Plan’s termination date until all
Trust assets have been liquidated and distributed.

19.4 Amendment and Termination Procedures. The following procedural requirements
shall govern the adoption of any amendment or termination (a “Change”) of this
Plan and the Trust:

(a) The Company may adopt any Change by action of its board of directors in
accordance with its normal procedures.

(b) The Committee, if acting as Administrator in accordance with Section 15.6,
may adopt any amendment within the scope of its authority provided under
Section 19.1 and in the manner specified in Section 15.7(a).

(c) Any Change must be (1) set forth in writing, and (2) signed and dated by an
authorized officer of the Company or, in the case of an amendment adopted by the
Committee, at least one of its members.

(d) If the effective date of any Change is not specified in the document setting
forth the Change, it shall be effective as of the date it is signed by the last
person whose signature is required under clause (2) above, except to the extent
that another effective date is necessary to maintain the qualified status of
this Plan and the Trust under Code sections 401(a) and 501(a).

(e) No Change affecting the Trustee in its capacity as Trustee or in any other
capacity shall become effective until it is accepted by the Trustee (which
acceptance shall not unreasonably be withheld).

 

55

SVB Financial Group 401(k) ESOP 01/01/2009



--------------------------------------------------------------------------------

19.5 Termination of Employer’s Participation. Any Employer may, at any time and
for any reason, terminate its Plan participation by action of its board of
directors in accordance with its normal procedures. Written notice of such
action shall be signed and dated by an authorized officer of the Employer and
delivered to the Company. If the effective date of such action is not specified,
it shall be effective on, or as soon as reasonably practicable, after the date
of delivery. Upon the Employer’s request, the Company may instruct the Trustee
and Administrator to spin off all affected Accounts and underlying assets into a
separate qualified plan under which the Employer shall assume the powers and
duties of the Company. Alternatively, the Company may treat the event as a
partial termination described above or continue to maintain the Accounts under
the Plan.

19.6 Replacement of the Trustee. The Trustee may resign as Trustee under this
Plan and the Trust or may be removed by the Company at any time upon at least 90
days written notice (or less if agreed to by both parties). In such event, the
Company shall appoint a successor trustee by the end of the notice period. The
successor trustee shall then succeed to all the powers and duties of the Trustee
under this Plan and the Trust. If no successor trustee has been named by the end
of the notice period, the Company’s chief executive officer shall become the
trustee, or if he or she declines, the Trustee may petition the court for the
appointment of a successor trustee.

19.7 Final Settlement and Accounting of Trustee.

(a) Final Settlement. As soon as administratively feasible after its resignation
or removal as Trustee, the Trustee shall transfer to the successor trustee all
property currently held by the Trust. However, the Trustee is authorized to
reserve such sum of money as it may deem advisable for payment of its accounts
and expenses in connection with the settlement of its accounts or other fees or
expenses payable by the Trust. Any balance remaining after payment of such fees
and expenses shall be paid to the successor trustee.

(b) Final Accounting. The Trustee shall provide a final accounting to the
Administrator within 90 days of the date Trust assets are transferred to the
successor trustee.

(c) Administrator Approval. Approval of the final accounting shall automatically
occur 90 days after such accounting has been received by the Administrator,
unless the Administrator files a written objection with the Trustee within such
time period. Such approval shall be final as to all matters and transactions
stated or shown therein and binding upon the Administrator.

 

56

SVB Financial Group 401(k) ESOP 01/01/2009